Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 1 of 56




                          Exhibit J
    Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 2 of 56
                                                                     300 South Orange Avenue | Suite 1300
                                                                                    Orlando, Florida 32801
                                                                      Tel 407-418-2300 | Fax 407-418-2327




                                                                                        LORI R. BENTON
                                                                                            407-418-2301
                                                                                 lbenton@fordharrison.com




                                        January 10, 2020



VIA EMAIL (AVI.MOSHENBERG@MHLLP.COM)

Avi Moshenberg, Esq.
McDowell Hetherington LLP
1001 Fannin Street, Suite 2700
Houston, Texas 7002

       Re:     Dianne Yoder, et al. v. Florida Farm Bureau, et al.
               Case No. 1:19-cv-00070-MW-GRJ

Dear Mr. Moshenberg:

        We hope you enjoyed the holidays. We, on behalf of Defendants Florida Farm Bureau
Casualty Insurance Company, Florida Farm Bureau General Insurance Company, and Southern
Farm Bureau Casualty Insurance Company (collectively, “Defendants”), are sending you this letter
to discuss Plaintiffs’ and Opt-in Plaintiffs’ deficient responses to Defendants’ first set of
interrogatories and request for production of documents, which are similar or the same as responses
to discovery served by Southern Farm Bureau Life Insurance Company. For purposes of this letter,
we refer to Plaintiffs and Opt-in Plaintiffs as “Plaintiffs.” Because the discovery requests and
responses are almost identical for each Plaintiff and Opt-in Plaintiff, we are relying on the
discovery requests served on Ms. Yoder and her responses to address herein all the discovery
requests and responses together, not individually. Defendants’ requests are

       I.      INTERROGATORIES

       Below we address separately the interrogatories we propounded, Plaintiffs’ responses, and
our position as to the deficiency of the responses.

INTERROGATORY NO. 1: “Identify all facts and documents that support Your claim that You
worked over forty hours during any workweek for which You are seeking overtime pay in this
Action.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff further
objects that this Request is vague and ambiguous and does not describe with reasonable
particularity each item or category of items to be identified—i.e., “Identify all facts and
documents that support Your claim that You worked over forty hours during any workweek”


                                                                www.fordharrison.com | www.iuslaboris.com
      Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 3 of 56
Avi Moshenberg, Esq.
January 10, 2020


spanning three years from the date of filing of the complaint. Plaintiff further objects to this
request on the grounds that it is harassing in defining “You” and “Your” to include not only
[Plaintiff] but also [his/her] ‘dependents, attorneys, agents, and/or any other persons or entities
acting, or purporting to act, on [his/her] behalf or pursuant to his direction or control.” Plaintiff
also objects to this Request on the grounds that it is overbroad and potentially implicates privacy
rights of third parties by requesting the identification of documents and ‘or other evidence’ related
to other persons’ participation in this Action.

Lastly, Plaintiff objects to this Request in that it appears to require the Plaintiff to provide a detailed
narrative of [his/her] entire case including the identity of every witness and document that support
each described fact, and therefore it is clearly overbroad, unduly burdensome, and not reasonably
calculated to lead to the discovery of admissible evidence. All-encompassing interrogatories such
as this Request have been held to be overbroad and unduly burdensome on their face. See Tawreed
Companies Representation v. ISO Group, Inc., No. 6:11-cv-144-Orl-35GJK, 2011 WL 13298825,
at *4–5 (M.D. Fla. 2011); Hilt v. SFC Inc., 170 F.R.D. 182, 186–87 (D. Kan. 1997)
(“Indiscriminate use of blockbuster interrogatories, such as these, do not comport with the just,
speedy, and inexpensive determination of the action. To require answers for them would more
likely cause delay and unreasonable expense of time, energy, and perhaps money.”).

Subject to and without waiving the forgoing objections, Plaintiff is not able to reasonably identify
the documents or category of documents sought through this request. Nevertheless, Plaintiff
expects to support [his/her] own testimony related to overtime through documentation maintained
by Defendants, including his email and outlook calendar files, as well as any and all available
documentation illustrating [his/her] sales production and other work for Defendants. Additional
supporting documentation may be revealed by discovery. Plaintiff is not intentionally limiting
[his/her] response to this interrogatory on the basis of these objections.”

THIS RESPONSE TO INTERROGATORY NO. 1 IS DEFICIENT: The interrogatory is
neither overbroad nor vague and seeks information with reasonable particularity. Interrogatory
No. 1 simply requests Plaintiffs to identify facts and documents supporting their claims they are
entitled to overtime compensation based upon the assertion they were employees of Defendants
and worked over forty hours during unidentified workweeks. There is no basis for Plaintiffs’
boilerplate objections. “Objections which state that a discovery request is ‘vague, overly broad,
or unduly burdensome’ are, by themselves, meaningless, and are deemed without merit by this
Court.” Siddiq v. Saudi Arabian Airlines Corp., No. 6:11-cv-69-Orl-19GJK, 2011 U.S. Dist.
LEXIS 151474, *9, (M.D. Fla. Dec. 7, 2011) (quoting Milinazzo v. State Farm Ins. Co., 247 F.R.D.
691 (S.D. Fla. 2007) (citing Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982) (“[T]he
mere statement by a party that the [discovery requested] was ‘overly broad, burdensome,
oppressive and irrelevant’ is not adequate to voice a successful objection to [the request].”)). The
party objecting to the discovery request has the burden to explain, with specificity, why the request
is unduly burdensome, vague, or overly broad. Id. Here, Plaintiffs do not satisfy their burden
explaining why the interrogatory is overbroad or vague.

Although the definition of “You” and “Yours” is not overbroad and does not implicate privacy
rights of third parties, for Interrogatory no. 1, Defendants will narrow the definition of “You” and


2 of 55                                                               www.fordharrison.com | www.iuslaboris.com
      Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 4 of 56
Avi Moshenberg, Esq.
January 10, 2020


“Yours” to any Plaintiff or Opt-in Plaintiff, and/or their companies as a corporation or LLC, and
his/her counsel as to responsive “facts” and relevant documents that are not protected under the
attorney client privilege and work product doctrine. As for responsive documents Plaintiffs
contend are protected under the attorney client privilege or work product doctrine, Plaintiffs must,
but have not, identify each such document on a privilege log and provide to Defendants.

Moreover, Plaintiffs’ responses are non-responsive and ambiguous. Plaintiffs ignore the request
for “all facts” that support their claims and respond to only a portion of the interrogatory by stating
solely that they are “not able to reasonable identify the documents or category of documents sought
through this request.” Defendants are entitled to clarification and a complete response that
includes the requested supporting facts. See Ree v. Royal Caribbean Cruises Ltd., 315 F.R.D. 682,
688 (S.D. Fla. 2016) (noting ambiguous responses are improper “because they leave a requesting
party in doubt as to what may be left at issue”); Horowitch v. Diamond Aircraft Indus., Inc., No.
6:06-CV-1703-Orl-19JGG 2007 U.S. Dist. LEXIS 29626, *15 (M.D. Fla. Apr. 23, 2007) (stating,
if a party “believes it has fully responded to the discovery requests, it should provide responses
which clearly state that it has no additional information or documents responsive to those
requests”). Either Plaintiffs are aware of facts supporting their claims, which they failed to provide
in their responses, or they do not have facts supporting their claim, which they fail to disclose as
well.

Finally, Plaintiffs’ assertion that responsive information is within Defendants’ possession is not a
valid objection. See Pepperwood of Naples Condo. Ass’n v. Nationwide Mut. Fire Ins. Co., No.
2:10-cv-753-Ftm-36SPC 2011 U.S. Dist. LEXIS 96501, *11, (M.D. Fla. Aug. 8, 2011) (citing St.
Paul Reinsurance Co. v. Commercial Fin. Corp., 198 F.R.D. 508, 514 (N.D. Iowa 2000)
(recognizing, “Courts have unambiguously stated that this exact objection is insufficient to resist
a discovery request”); City Consumer Services v. Horne, 100 F.R.D. 740, 747 (D. Utah 1983)
(finding it is “not usually a ground for objection that the information is equally available to the
interrogator or is a matter of public record.”).

Accordingly, Plaintiffs must withdraw their objections and answer interrogatory no. 1.

INTERROGATORY NO. 3: “Identify each person known to You to have knowledge,
information, or documents or You believe to have knowledge, information, or documents that may
support Your claim in this Action that You were an employee of [Defendants][sic], not an
independent contractor, and describe the subject matter and nature of each person’s knowledge,
information, or documents or believed knowledge, information or documents.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff further
objects to this Request on the grounds that it is overbroad and unduly burdensome in asking to
identify all persons who may have knowledge regarding the amount of hours Plaintiff worked
during any workweek spanning three years from the date of filing of the complaint. All-
encompassing interrogatories such as this, which require the plaintiff to identify every potential
witness, have been held to be overly broad and not reasonably calculated to lead to the discovery
of admissible evidence. See, e.g., Tawreed Companies Representation v. ISO Group, Inc., No.


3 of 55                                                            www.fordharrison.com | www.iuslaboris.com
      Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 5 of 56
Avi Moshenberg, Esq.
January 10, 2020


6:11-cv-144-Orl-35GJK, 2011 WL 13298825, at *4–5 (M.D. Fla. 2011). Plaintiff also objects to
this Request on the grounds that it is overbroad and unduly burdensome in improperly requesting
Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this Action at the
very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007) (holding that
“[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of law to fact
that supports the party’s allegations[ ] are an abuse of the discovery process because they are overly
broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL 1186836, at *6–7 (D.
Colo. 2006) (holding the same). Lastly, Plaintiff objects to this Request on the grounds that it seeks
identification of witnesses, documents, or other evidence more easily available to—if not available
only to—Defendants, and is therefore oppressive and unduly burdensome.

Subject to and without waiving the forgoing objections, Plaintiff expects to discover and identify
additional witnesses throughout the course of discovery. Plaintiff also believes the persons
identified in response to Interrogatory 2 may have knowledge, information, or documents that may
support Plaintiff’s claim for unpaid overtime wages.”

THIS RESPONSE TO INTERROGATORY NO. 3 IS DEFICIENT: In response to
Interrogatory no. 3, Plaintiffs refer Defendants to their response to Interrogatory no. 2, which
concerns persons who may have knowledge, information, or documents that support Plaintiffs’
unpaid overtime wage claim, which is not responsive to Interrogatory no. 3. Specifically,
Interrogatory no. 3 seeks different information: individuals who have knowledge, information, or
documents that support Plaintiffs’ claims they were Defendants’ employee. Accordingly,
Plaintiffs’ answer is not responsive.

Moreover, as discussed above, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq,
2011 U.S. Dist. LEXIS 151474 at *9. Plaintiffs have not satisfied their burden explaining with
specificity, why the request is unduly burdensome, vague, or overly broad. Id.

Finally, as addressed above, Plaintiffs’ assertion that responsive information is within Defendants’
possession is not a valid objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS
96501, *11; St. Paul Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at
747.

Accordingly, Plaintiffs must withdraw their objections and answer interrogatory no. 3.

INTERROGATORY NO. 4: “Identify any persons, other than those identified in response to
Interrogatory Nos. 2 and 3 who may have information or documents relevant to any of Your claims
against each Defendant in this Action and describe the nature of such information and documents.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff further
objects that this Request is vague and ambiguous and does not describe with reasonable
particularity each person or category of persons to be identified—i.e., “Identify any persons,
other than those identified in response to Interrogatory Nos. 2 and 3 who may have information
or documents relevant to any of Your claims against each Defendant in this Action and describe


4 of 55                                                             www.fordharrison.com | www.iuslaboris.com
      Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 6 of 56
Avi Moshenberg, Esq.
January 10, 2020


the nature of all information and all documents.” Plaintiff also objects on the grounds that all-
encompassing requests such as this one have been held to be overbroad and unduly burdensome
on their face. See Tawreed Companies Representation v. ISO Group, Inc., No. 6:11-cv-144-Orl-
35GJK, 2011 WL 13298825, at *4–5 (M.D. Fla. 2011); Hilt v. SFC Inc., 170 F.R.D. 182, 186–
87 (D. Kan. 1997) (“Indiscriminate use of blockbuster interrogatories, such as these, do not
comport with the just, speedy, and inexpensive determination of the action. To require answers
for them would more likely cause delay and unreasonable expense of time, energy, and perhaps
money.”). “[T]he discovery rules do not permit the appellants to go on a fishing expedition,”
Porter v. Ray, 461 F.3d 1315, 1324 (11th Cir. 2006), which Defendants have clearly undertaken
here by Requesting the identity of “any persons, other than those identified in response to
Interrogatory Nos. 2 and 3.

Subject to and without waiving the forgoing objections, if this request is not meant to be
duplicative of prior requests, Plaintiff is not able to reasonably identify the persons or category of
persons sought through this request. Plaintiff is not intentionally limiting [his/her] response to this
interrogatory on the basis of these objections.”

THIS RESPONSE TO INTERROGATORY NO. 4 IS DEFICIENT: Contrary to Plaintiffs’
assertion, the interrogatory is neither vague nor ambiguous, and seeks information with reasonable
particularity. Indeed, it simply requests Plaintiffs to identify persons who may have information
or documents relevant to any of Plaintiffs’ claims in this lawsuit. As Plaintiffs know, their claims
include both allegations that they are entitled to overtime payments and that they were employees
of Defendants.

Further, as discussed above, Plaintiffs’ boilerplate objections have no merit. See Siddiq, 2011 U.S.
Dist. LEXIS 151474, at *9. Plaintiffs have not explained with any specificity why interrogatory
no. 4 is unduly burdensome, vague, or overly broad.

Moreover, Plaintiffs’ response is vague, ambiguous, and confusing. Plaintiffs’ do not state they
are either aware or not of any person with information or documents relevant to their claims.
Instead, Plaintiffs merely state they are “not able to reasonable identify the person or category of
persons sought through this request.” Defendants, therefore, are entitled to clarification. See Ree,
315 F.R.D. at 688; Horowitch, 2007 U.S. Dist. LEXIS 29626, at *15. Plaintiffs must clarify their
response by stating either they are aware of such persons or they are not aware of persons who
may have information or documents relevant to any of Plaintiffs’ claims in this lawsuit.

Accordingly, Plaintiffs must withdraw their objections and answer interrogatory no. 4.

INTERROGATORY NO. 5: “Identify each former or current Agent or Agency Manager of
Defendants with whom You have communicated or corresponded regarding any fact, matter, issue,
or allegation relating to this Action. For each person identified, describe in detail the subject matter
of each communication, date of each [sic] communication, and documents concerning each
communication.”




5 of 55                                                             www.fordharrison.com | www.iuslaboris.com
      Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 7 of 56
Avi Moshenberg, Esq.
January 10, 2020


RESPONSE: “Plaintiff objects to this request because it is unduly burdensome, overbroad, and
not reasonably calculated to lead to the discovery of admissible evidence in that “any fact, matter,
issue, or allegation relating to this Action” could potentially encompass any subject matter of any
communication with all former or current Agents or Agency Managers of Defendants with whom
Plaintiff has ever had contact. Such all-encompassing requests have been held to be overbroad and
unduly burdensome on their face. See Tawreed Companies Representation v. ISO Group, Inc., No.
6:11-cv-144-Orl-35GJK, 2011 WL 13298825, at *4–5 (M.D. Fla. 2011); Hilt v. SFC Inc., 170
F.R.D. 182, 186–87 (D. Kan. 1997) (“Indiscriminate use of blockbuster interrogatories, such as
these, do not comport with the just, speedy, and inexpensive determination of the action. To require
answers for them would more likely cause delay and unreasonable expense of time, energy, and
perhaps money.”). Lastly, Plaintiff objects that this Request is vague and ambiguous and does not
describe with reasonable particularity each person or category of persons to be identified—i.e.,
“regarding any fact, matter, issue, or allegation relating to this Action” would potentially
encompass an unlimited category of communications.

Subject to and without waiving the forgoing objections, Plaintiff is not able to reasonably identify
the persons or category of persons sought through this request.”

THIS RESPONSE TO INTERROGATORY NO. 5 IS DEFICIENT: Despite Plaintiffs’
protestations, the interrogatory is limited to communications or correspondence related to this
lawsuit. Thus, Plaintiffs’ assertion this encompasses any communication Plaintiffs have ever had
with current or former Agents or Agency Managers is inaccurate.

Further, “[o]bjections which state that a discovery request is ‘vague, overly broad, or unduly
burdensome’ are, by themselves, meaningless, and are deemed without merit by this Court.”
Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9. Plaintiffs have not explained with any degree of
specificity why interrogatory no. 5 is unduly burdensome, vague, or overly broad. Id.

Finally, Plaintiffs’ responses are vague, ambiguous, and confusing. Plaintiffs’ do not respond they
are aware of any individual responsive to Interrogatory no. 5 and they do not state they are unaware
of any individual responsive to the interrogatory. Rather, Plaintiffs merely and vaguely state they
are “not able to reasonable identify the person or category of persons sought through this request.”
Defendants, therefore, are entitled to clarification. See Ree, 315 F.R.D. at 688; Horowitch, 2007
U.S. Dist. LEXIS 29626, at *15.

Accordingly, Plaintiffs must withdraw their objections and answer interrogatory no. 5.

INTERROGATORY NO. 6: “Identify separately for each named Defendant in this Action the
dates of (a) the workweeks during which You contend You worked in excess of forty hours for
each Defendant and (b) the workweeks during which You did not work in excess of forty hours
for each Defendant in the three years preceding the termination of Your Agent contracts with the
Defendants.”

RESPONSE: “To the extent that this request seeks identification of “[h]ours worked each
workday and total hours worked each workweek” by Plaintiff, 29 C.F.R. § 516.2(a)(7), Plaintiff


6 of 55                                                          www.fordharrison.com | www.iuslaboris.com
      Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 8 of 56
Avi Moshenberg, Esq.
January 10, 2020


objects to this Request on the grounds that it essentially seeks records or other evidence more
easily available to—if not available only to—Defendants, and is therefore overbroad, oppressive,
and unduly burdensome. Under the Fair Labor Standard Act (“FLSA”), it is the employer’s
responsibility to maintain such records. 29 C.F.R. § 516.2(a). “[A]n employer’s failure to produce
evidence of the hours an employee worked and wages paid may result in the court having to
approximate damages.” Oliva v. Infinite Energy Inc., No. 1:11–cv–00232–MP–GRJ, 2012 WL
11868265, at *9 (N.D. Fla. 2012) (quoting another source); see also Anderson v. Mt. Clemens
Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has the duty under [the FLSA] to
keep proper records of wages, hours and other conditions and practices of employment and who
is in position to know and to produce the most probative facts concerning the nature and amount
of work performed. Employees seldom keep such records themselves”) (emphasis added).

Subject to and without waiving the forgoing objections, Plaintiff responds as follows: Plaintiff
worked on average 50 to 60 hours every workweek to the best of [his/her] recollection while
employed by Defendants. Plaintiff is not able to reasonably identify the dates sought in this request
with any greater degree of specificity based upon the documents available to [his/her]. Plaintiff
may supplement the answer to this interrogatory as discovery progresses.”

THIS RESPONSE TO INTERROGATORY NO. 6 IS DEFICIENT: Plaintiffs’ assertion that
responsive information is within Defendants’ possession is not a valid objection. See Pepperwood
of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul Reinsurance Co., 198 F.R.D. at
*514; City Consumer Services, 100 F.R.D. at 747. If Plaintiffs do not know the workweeks in
which they are claiming to have worked in excess of forty hours for Defendants, they are required
to state as such.

Accordingly, Plaintiffs must withdraw their objections and answer Interrogatory no. 6.

INTERROGATORY NO. 7: “Identify all dates and times when You did not work for any of the
named Defendants in the three years preceding the termination of Your Agent contracts with any
of the Defendants, including but not limited to all vacations, illnesses, ‘days off,’ and personal or
medical appointments, and identify all documents supporting Your response to this interrogatory.”

RESPONSE: “To the extent that this request seeks identification of “[h]ours worked each
workday and total hours worked each workweek” by Plaintiff, 29 C.F.R. § 516.2(a)(7), Plaintiff
objects to this Request on the grounds that it essentially seeks records or other evidence more
easily available to—if not available only to—Defendants, and is therefore overbroad, oppressive,
and unduly burdensome. Under the Fair Labor Standard Act (“FLSA”), it is the employer’s
responsibility to maintain such records. 29 C.F.R. § 516.2(a). “[A]n employer’s failure to produce
evidence of the hours an employee worked and wages paid may result in the court having to
approximate damages.” Oliva v. Infinite Energy Inc., No. 1:11–cv–00232–MP–GRJ, 2012 WL
11868265, at *9 (N.D. Fla. 2012) (quoting another source); see also Anderson v. Mt. Clemens
Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has the duty under [the FLSA] to
keep proper records of wages, hours and other conditions and practices of employment and who
is in position to know and to produce the most probative facts concerning the nature and amount
of work performed. Employees seldom keep such records themselves” (emphasis added).


7 of 55                                                           www.fordharrison.com | www.iuslaboris.com
      Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 9 of 56
Avi Moshenberg, Esq.
January 10, 2020



Subject to and without waiving the forgoing objections, Plaintiff does not recall specific instances
in which she did not work for Defendants in the previous three years. Plaintiff may supplement
the answer to this interrogatory as discovery progresses.”

THIS RESPONSE TO INTERROGATORY NO. 7 IS DEFICIENT: First, Plaintiffs’
response is false. For instance, each Plaintiff and Opt-in Plaintiff engaged in work soliciting,
selling, and/or servicing insurance policies or products issued or written by a company other than
Defendants.

Second, as discussed above, Plaintiffs’ assertion that responsive information is within Defendants’
possession is an improper objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS
96501, *11; St. Paul Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at
747. Further, Plaintiffs, not Defendants, are in possession of documents concerning Plaintiffs’
other work concerning the brokerage products and any other outside work or business in which
Plaintiffs were engaged not associated with Defendants.

Third, Plaintiffs’ response is vague, ambiguous, and confusing. Plaintiffs allege they worked every
day for Defendants in the three years preceding the filings of their Complaint. This response,
however, is false because none of the Plaintiffs was employed as of the date the Complaint was
filed. See Ree, 315 F.R.D. at 688; Horowitch, 2007 U.S. Dist. LEXIS 29626, at *15.

Accordingly, Plaintiffs must withdraw their objections and answer Interrogatory no. 7.

INTERROGATORY NO. 11: “For each workweek for which You are seeking overtime pay in
this Action, state the number of hours You spent (a) servicing any insurance policy or product
issued or written by any company other than the Defendant; (b) soliciting or effecting new sales
of insurance policies or products issued or written by any company other than the Defendant; and
(c) on any other work relating to policies or products issued or written by any company other than
the Defendant. If any of Your time was spent on ‘other work,’ please describe the nature of the
other work, the dates you spent on the other work, and documents concerning the “other work”
described in response to this interrogatory.”

RESPONSE: “To the extent that this request seeks a description of the “[h]ours worked each
workday and total hours worked each workweek” by Plaintiff, 29 C.F.R. § 516.2(a)(7), on “any
insurance policy or product issued or written by any company other than the Defendants,” Plaintiff
objects to this Request on the grounds that it seeks information, documents or other evidence more
easily available to—if not available only to—Defendants, and is therefore oppressive and unduly
burdensome. Under the Fair Labor Standard Act (“FLSA”), it is the employer’s responsibility to
maintain such records. 29 C.F.R. § 516.2(a). “[A]n employer’s failure to produce evidence of the
hours an employee worked and wages paid may result in the court having to approximate
damages.” Oliva v. Infinite Energy Inc., No. 1:11–cv–00232–MP–GRJ, 2012 WL 11868265, at *9
(N.D. Fla. 2012) (quoting another source); see also Anderson v. Mt. Clemens Pottery Co., 328 U.S.
680, 687 (1946) (“it is the employer who has the duty under [the FLSA] to keep proper records of
wages, hours and other conditions and practices of employment and who is in position to know


8 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 10 of 56
Avi Moshenberg, Esq.
January 10, 2020


and to produce the most probative facts concerning the nature and amount of work performed.
Employees seldom keep such records themselves”) (emphasis added). Plaintiff also objects to this
Request on the grounds that it is overbroad and unduly burdensome in improperly requesting
Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this Action at the
very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007) (holding that
“[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of law to fact
that supports the party’s allegations[ ] are an abuse of the discovery process because they are overly
broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL 1186836, at *6–7 (D.
Colo. 2006) (holding the same).

To the extent that this Request seeks identification of the number of hours Plaintiff spent on “any
other work relating to policies or products issued or written by any company other than the
Defendants,” Plaintiff also objects that this Request is overbroad as well as vague and ambiguous
as it does not describe with reasonable particularity each category of “other work” to be identified,
even asking within the Request itself that Plaintiff “describe the nature of the other work.”

Subject to and without waiving the forgoing objections, Plaintiff responds as follows: Plaintiff
worked on average 50 to 60 hours every workweek to the best of her recollection while employed
by Defendants. Plaintiff is not able to reasonably identify the specific number of hours sought in
this request with any greater degree of specificity based upon the documents available to [his/her].
Plaintiff may supplement the answer to this interrogatory as discovery progresses.”

THIS RESPONSE TO INTERROGATORY NO. 11 IS DEFICIENT: Contrary to Plaintiffs’
assertion, the reference to “other work” is not vague or ambiguous; “other work” is essentially
defined in the interrogatory to include work soliciting, selling, and/or servicing insurance policies
or products issued or written by a company other than Defendants, and also includes any other
work performed or services provided by Plaintiffs for persons or entities other than Defendants.

Moreover, Plaintiffs’ assertion that responsive information is within Defendants’ possession is not
a valid objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St.
Paul Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at 747. Further,
Plaintiffs, not Defendants, are in possession of documents concerning Plaintiffs’ “other work.”
Also, if Plaintiffs do not know the workweeks in which they are claiming to have worked in excess
of forty hours for Defendants, they are required to state as such.

Lastly, Plaintiffs’ response is vague, ambiguous, and confusing. Plaintiffs allege they worked
every day for Defendants in the three years preceding the filings of their Complaint. This response
however, is blatantly false as none of the Plaintiffs was employed as of the date the Complaint was
filed. See Ree, 315 F.R.D. at 688; Horowitch, 2007 U.S. Dist. LEXIS 29626, at *15.

Therefore, Plaintiffs are required to clarify their response to Interrogatory no. 11.

INTERROGATORY NO. 13: “Itemize (by category and amount) the damages You seek to
recover in this Action for each workweek for which You contend You are owed overtime. For
each such workweek calculation, provide the following information:


9 of 55                                                             www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 11 of 56
Avi Moshenberg, Esq.
January 10, 2020



           (a)   the regular rate of pay You contend applies to each workweek;

           (b)   how You arrived at Your regular rate of pay;

           (c)   the regular and overtime hours You claim You worked in each workweek on [sic]
                 behalf of each named Defendant;

           (d)   [sic] the amount of compensation You received from each named Defendant for
                 each workweek;

           (e)   the amount of compensation You contend You should have received from each
                 named Defendant for each workweek;

           (f)   how You arrived at the specific calculation of claimed overtime compensation in
                 each workweek; and

           (g)   identify all documents that support Your claim that You worked in excess of 40
                 hours per week in each workweek.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it is overbroad and unduly
burdensome in improperly requesting Plaintiff to marshal all evidence of particular facts
supporting Plaintiff’s claim in this Action at the very outset of discovery. See Lucero v. Valdez,
240 F.R.D. 591, 594 (D.N.M. 2007) (holding that “[c]ontention interrogatories that . . . ask for
‘each and every fact’ and application of law to fact that supports the party’s allegations[ ] are an
abuse of the discovery process because they are overly broad and unduly burdensome.”); see also
Grynberg v. Total S.A., 2006 WL 1186836, at *6–7 (D. Colo. 2006) (holding the same).

To the extent that this Request asks Plaintiff to “identify all documents that support [Plaintiff’s]
claim that You worked in excess of 40 hours per week in each workweek,” Plaintiff objects to this
Request as vague and ambiguous, and therefore overbroad and unduly burdensome, as it does not
describe or identify with reasonable particularity the category “documents” sought. Furthermore,
to the extent that those “documents that support [Plaintiff’s] claim” for underpaid overtime wages
contain irrelevant or private information, Plaintiff objects to this Request on the grounds that it
potentially implicates privacy rights of both the Plaintiff and third parties by requesting the
identification of documents related to other persons’ participation in this Action. See Seattle Times
Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) (noting that privacy interests may be a basis for
restricting discovery). Plaintiff further objects to this request on the grounds that it is harassing in
defining “You” and “Your” to include not only Dianna Yoder but also her “dependents, attorneys,
agents, and/or any other persons or entities acting, or purporting to act, on her behalf or pursuant
to her direction or control.”

Subject to and without waiving the forgoing objections, Plaintiff will supplement her response to
this Request as additional information becomes available over the course of discovery. Plaintiff
expects to support her own testimony related to overtime through documentation maintained by


10 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 12 of 56
Avi Moshenberg, Esq.
January 10, 2020


Defendants but which is not currently in her possession, including her email and outlook calendar
files, as well as any and all available production reporting. Plaintiff may supplement the answer to
this interrogatory as discovery progresses.”

THIS RESPONSE TO INTERROGATORY NO. 13 IS DEFICIENT: The interrogatory
simply requests Plaintiffs to provide specific types of information related to the damages they seek
to recover in the matter, as well as information about how they calculated such damages. This
information is relevant and falls within the scope of permissible discovery.

Moreover, “[o]bjections which state that a discovery request is ‘vague, overly broad, or unduly
burdensome’ are, by themselves, meaningless, and are deemed without merit by this Court.”
Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9. The party objecting to the discovery request has the
burden to explain, with specificity, why the request is unduly burdensome, vague, or overly broad.
Id.

Further, although Plaintiffs’ objection to the definition of “You” and “Yours” has no merit, for
Interrogatory no. 13 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff
or Opt-in Plaintiff, and/or their companies as a corporation or LLC, and his/her counsel as to
responsive “facts” and relevant documents that are not protected under the attorney client privilege
and work product doctrine. As for responsive documents Plaintiffs contend are protected under
the attorney client privilege or work product doctrine, Plaintiffs must, but have not, identified each
such document on a privilege log and provide to Defendants.

Accordingly, Plaintiffs must withdraw their objections and answer Interrogatory no. 13.

           II.   REQUEST FOR PRODUCTION OF DOCUMENTS

        Below we address separately the requests for production of documents we served,
Plaintiffs’ responses, and our position as to the deficiency of the responses.

REQUEST NO 1: “All documents or communications that discuss, refer, or relate to the filing
of this Action, Your decision to participate in this Action, and/or the decision of any other person
to participate in this Action (excluding communications between You and Your counsel).”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff further
objects that this Request is vague and ambiguous and does not describe with reasonable
particularity each item or category of items to be inspected—i.e., “All documents or
communications that discuss, refer, or relate to” the filing or any person’s participation in this
Action. Plaintiff also objects to this Request on the grounds that it is overbroad, unduly
burdensome, and oppressive, potentially implicates privacy rights of third parties by requesting
documents and communications related to other persons’ participation in this Action. Lastly,
Plaintiff objects to this request on the grounds that it is harassing in defining “You” and “Your” to
include not only Dianna Yoder but also her “dependents, attorneys, agents, and/or any other
persons or entities acting, or purporting to act, on her behalf or pursuant to her direction or control.”


11 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 13 of 56
Avi Moshenberg, Esq.
January 10, 2020



Plaintiff is not able to reasonably identify the documents or category of documents sought through
this request. Plaintiff has no relevant, responsive, non-privileged documents in her possession
custody or control. Plaintiff is not intentionally withholding non-privileged responsive
documents.”

THIS RESPONSE TO REQUEST NO. 1 IS DEFICIENT: Contrary to Plaintiffs’ assertion,
the request is neither vague nor ambiguous, and seeks information with reasonable particularity.
Indeed, the request seeks documents regarding Plaintiffs’ filing of the Action, his/her decision to
do so, and any other person who participated in the Action, which is relevant and falls within the
scope of permissible discovery. Specifically excluded from the request are communications with
counsel.

Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine is waived
because Plaintiffs failed to identify the documents in a privilege log.

Further, there is no basis for Plaintiffs’ boilerplate objections. “Objections which state that a
discovery request is ‘vague, overly broad, or unduly burdensome’ are, by themselves, meaningless,
and are deemed without merit by this Court.” Siddiq v. Saudi Arabian Airlines Corp., No. 6:11-
cv-69-Orl-19GJK, 2011 U.S. Dist. LEXIS 151474, *9, (M.D. Fla. Dec. 7, 2011) (quoting
Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691 (S.D. Fla. 2007) (citing Josephs v. Harris Corp.,
677 F.2d 985, 992 (3d Cir. 1982) (“[T]he mere statement by a party that the [discovery requested]
was ‘overly broad, burdensome, oppressive and irrelevant’ is not adequate to voice a successful
objection to [the request].”)). The party objecting to the discovery request has the burden to
explain, with specificity, why the request is unduly burdensome, vague, or overly broad. Id.
Plaintiffs have failed to satisfy their obligation.

Lastly, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 1 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or Opt-
in Plaintiff, and/or their companies as a corporation or LLC, and his/her counsel as to responsive
documents that are not protected under the attorney client privilege and work product doctrine. As
for responsive documents Plaintiffs contend are protected under the attorney client privilege or
work product doctrine, Plaintiffs must, but have not, identified each such document on a privilege
log and provide to Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 1.

REQUEST NO. 2: “All emails or other communications (including but not limited to
communications via social media) between You and any other former or current insurance Agents
or Agency Managers for any Defendant concerning this Action or relating to the claims or
allegations in the Action (including but not limited to joining this Action as a plaintiff).”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Furthermore,


12 of 55                                                         www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 14 of 56
Avi Moshenberg, Esq.
January 10, 2020


Plaintiff objects to this Request on the grounds that it is irrelevant and seeks the production of
documents and communications unrelated to supporting the claims or defenses asserted in this
Action themselves, nor is it reasonably calculated to lead to the discovery of admissible evidence.

Plaintiff further objects that this Request is vague and ambiguous and does not describe with
reasonable particularity each item or category of items to be inspected (i.e., “concerning this
Action or relating to the claims or allegations in the Action”). Plaintiff also objects to this Request
on the grounds that it is overbroad, unduly burdensome, oppressive, potentially implicates privacy
rights of third parties, and is harassing in defining “You” and “Your” to include not only [Plaintiff]
but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or
purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff is not able to reasonably identify the documents or category of documents sought through
this request. Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession
custody or control. Plaintiff is not intentionally withholding non-privileged responsive
documents.”

THIS RESPONSE TO REQUEST NO. 2 IS DEFICIENT: Contrary to Plaintiffs’ assertion,
the request is neither vague nor ambiguous, and seeks information with reasonable particularity,
which is relevant and falls within the scope of permissible discovery. Indeed, the request seeks
documents regarding Plaintiffs’ communications with any current or former Agents or Agency
Manager of Defendants concerning this Action or any claims relating to Plaintiffs’ claims that they
are Defendants’ employees who are entitled to overtime payments. Specifically excluded from
the request are communications with counsel.

Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine is waived
because Plaintiffs failed to identify the documents in a privilege log.

Moreover and contrary to their assertions, there is no basis for Plaintiffs’ boilerplate and
meaningless objections. See Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to
satisfy their burden to explain with specificity why the request is unduly burdensome, vague, or
overly broad. Id.

Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 2 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or Opt-
in Plaintiff, and/or their companies as a corporation or LLC, and his/her counsel as to responsive
documents that are not protected under the attorney client privilege and work product doctrine. As
for responsive documents Plaintiffs contend are protected under the attorney client privilege or
work product doctrine, Plaintiffs must, but have not, identified each such document on a privilege
log and provide to Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 2.




13 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 15 of 56
Avi Moshenberg, Esq.
January 10, 2020


REQUEST NO. 3: “All documents that discuss, refer, or relate to the commissions, benefits,
compensation, or other payments You received from any of the Defendants.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Furthermore, to
the extent that this request seeks production of records containing the “[r]egular hourly rate of pay
for any workweek in which overtime compensation is due” to Plaintiff, including the “basis of
pay” and the “amount and nature of each payment,” 29 C.F.R. § 516.2(a)(6), Plaintiff objects to
this Request on the grounds that it seeks identification of documents or other evidence more easily
available to—if not available only to—Defendants, and is therefore oppressive and unduly
burdensome. Under the Fair Labor Standard Act (“FLSA”), it is the employer’s responsibility to
maintain such records. 29 C.F.R. § 516.2(a). “[A]n employer’s failure to produce evidence of the
hours an employee worked and wages paid may result in the court having to approximate
damages.” Oliva v. Infinite Energy Inc., No. 1:11–cv–00232–MP–GRJ, 2012 WL 11868265, at *9
(N.D. Fla. 2012) (quoting another source); see also Anderson v. Mt. Clemens Pottery Co., 328 U.S.
680, 687 (1946) (“it is the employer who has the duty under [the FLSA] to keep proper records of
wages, hours and other conditions and practices of employment and who is in position to know
and to produce the most probative facts concerning the nature and amount of work performed.
Employees seldom keep such records themselves”) (emphasis added).

Plaintiff further objects that this Request is vague and ambiguous and does not describe with
reasonable particularity each item or category of items to be inspected—i.e., “All documents that
discuss, refer, or relate to the commissions, benefits, compensation, or other payments” received
from any of the Defendants would potentially encompass a wide variety of both relevant and
irrelevant documents, making it impossible to answer with any specificity. Plaintiff also objects to
this Request on the grounds that it is overbroad, unduly burdensome, oppressive, potentially
implicates privacy rights of third parties, and is harassing in defining “You” and “Your” to include
not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other persons or
entities acting, or purporting to act, on [his/her] behalf or pursuant to her direction or control.”

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not intentionally withholding non-privileged responsive documents
on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 3 IS DEFICIENT: The documents sought in Request
no. 3 are relevant and falls within the scope of permissible discovery. Plaintiffs’ assertion that
responsive information is within Defendants’ possession is not well taken, as it is not a valid
objection. See Pepperwood of Naples Condo. Ass’n v. Nationwide Mut. Fire Ins. Co., No. 2:10-
cv-753-Ftm-36SPC 2011 U.S. Dist. LEXIS 96501, *11, (M.D. Fla. Aug. 8, 2011) (citing St. Paul
Reinsurance Co. v. Commercial Fin. Corp., 198 F.R.D. 508, 514 (N.D. Iowa 2000) (“Courts have
unambiguously stated that this exact objection is insufficient to resist a discovery request”); City
Consumer Services v. Horne, 100 F.R.D. 740, 747 (D. Utah 1983) (finding it is “not usually a
ground for objection that the information is equally available to the interrogator or is a matter of
public record.”). If Plaintiffs cannot itemize their damages, they must state that they cannot do so.




14 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 16 of 56
Avi Moshenberg, Esq.
January 10, 2020


Additionally, Plaintiffs’ objections on the basis of attorney client privilege and work product
doctrine is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs have not and cannot, but must, explain with specificity why the
request is unduly burdensome, vague, or overly broad. Id.

Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 3 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or Opt-
in Plaintiff, and/or their companies as a corporation or LLC.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 3.

REQUEST NO. 4: “All documents that reflect commissions, compensation, earnings, income,
or benefits that You received for work performed for any person, company, business, or entity
other than the Defendants, from farming or agricultural activities, in a self-employed capacity, or
otherwise during the period of time that You were under contract with any Defendant.”

RESPONSE: “Plaintiff objects to this request on the grounds that it is overbroad and unduly
burdensome as it is not reasonably limited by time. Plaintiff will produce all relevant, responsive,
non-privileged documents in her possession, custody, or control for the time period in which she
seeks overtime compensation.”

THIS RESPONSE TO REQUEST NO. 4 IS DEFICIENT: There is no basis for Plaintiffs’
boilerplate objections. See Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9. As discussed above,
Plaintiffs have the burden but failed to satisfy their burden to explain with specificity why the
request is unduly burdensome, vague, or overly broad. Id.

As follows, the documents requested are relevant and Plaintiffs must withdraw their objections
and produce all documents responsive to Request no. 4.

REQUEST NO. 6: “All documents reflecting commissions, compensation, or other income
earned or received by You for the sale or service of any insurance product issued or written by any
company other than Florida Casualty, Florida General, or Southern Casualty during the period of
time that You were under contract with Defendants.”

RESPONSE: “Plaintiff objects to this request on the grounds that it is overbroad and unduly
burdensome as it is not reasonably limited by time. Plaintiff will produce all relevant, responsive,
non-privileged documents in [his/her] possession, custody, or control for the time period in which
she seeks overtime compensation.”

THIS RESPONSE TO REQUEST NO. 6 IS DEFICIENT: There is no basis for Plaintiffs’
meaningless, boilerplate objections. See Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9. Plaintiffs




15 of 55                                                         www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 17 of 56
Avi Moshenberg, Esq.
January 10, 2020


failed to satisfy their burden to explain with specificity why the request is unduly burdensome,
vague, or overly broad. Id.

Accordingly, the documents requested are relevant and Plaintiffs must withdraw their objections
and produce all documents responsive to Request no. 6.

REQUEST NO. 8: “All documents reflecting any individual and/or corporate IRAs, Solo Ks,
Keogh accounts, or other retirement plans for which You are an owner or participant.”

RESPONSE: “To the extent this request would implicate the production of Plaintiff’s financial
records and/or tax returns, Plaintiff objects to the production of those documents on the ground
they are “highly sensitive documents” and “courts should be reluctant to order [their disclosure]
during discovery.” Pendlebury v. Starbucks Coffee Co., 2005 WL 2105024, at *2 (S.D. Fla. 2005)
(citing Natural Gas Pipeline Co. v. Energy Gathering, 2 F.3d 1397, 1411 (5th Cir. 1993)). Plaintiff
further objects that this Request is overbroad in temporal scope and seeks irrelevant information.
Plaintiff also objects to this Request on the ground it is vague, ambiguous, overbroad, unduly
burdensome and oppressive, potentially implicates privacy rights of third parties, and harassing in
defining “You” and “Your” to include not only [Plaintiff] but also [his/her] “dependents, attorneys,
agents, and/or any other persons or entities acting, or purporting to act, on [his/her] behalf or
pursuant to [his/her] direction or control.”

Plaintiff is withholding production of responsive documents to the extent tax documents may
contain responsive material. Plaintiff is not intentionally withholding non-privileged responsive
documents on the basis of any other objections.”

THIS RESPONSE TO REQUEST NO. 8 IS DEFICIENT: “The Eleventh Circuit does not
require a showing of compelling need before tax information may be obtained by a party in
discovery.” Kelly v. Davis, No. 3:10cv392/MCR/EMT, 2012 U.S. Dist. LEXIS 192519, *13 (N.D.
Fla. Sept. 19, 2012) (citing Maddow v. P&G, 107 F.3d 846 (11th Cir. 1997)). The Northern
District of Florida has quoted United States v. Certain Real Property, F. Supp. 2d 1258, 1264 (S.D.
Fla. 2006) with approval that “while this Court recognizes the large amount of case law requiring
that a compelling need be shown prior to ordering tax returns, this Court also notes that in Maddow,
the Eleventh Circuit was squarely presented with such issue and declined to adopt the higher
standard.” Id. at *14. Thus, Plaintiffs’ tax and financial records are relevant to their claims.

Moreover, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit,
for Request no. 8 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff, and/or their companies as a corporation or LLC.

Lastly, although the temporal scope of Request no. 8 is proper, for purposes of this request only,
Defendants will revise the temporal scope of Request no.8 for each Plaintiff and Opt-in Plaintiff
to the years where each Plaintiff and Opt-in Plaintiff entered into an agent contract with any of the
Defendants.




16 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 18 of 56
Avi Moshenberg, Esq.
January 10, 2020


Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 8.

REQUEST NO. 9: “All documents reflecting any payments made by You for advertising,
marketing, or sponsorships relating to the sale or service of insurance products on behalf of any of
the Defendants.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Furthermore,
Plaintiff objects to this Request on the grounds that it is irrelevant and seeks the production of
documents unrelated to supporting the claims or defenses asserted in this Action, and is not
reasonably calculated to lead to the discovery of admissible evidence. Plaintiff objects to this
Request on the grounds that it seeks identification of documents or other evidence more easily
available to—if not available only to—Defendants, and is therefore oppressive and unduly
burdensome. See FED. R. CIV. PRO. 26(b)(1) (directing courts to consider “the parties’ relative
access to relevant information” in determining the scope of discovery); see also Anderson v. Mt.
Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has the duty under [the
FLSA] to keep proper records of wages, hours and other conditions and practices of employment
and who is in position to know and to produce the most probative facts concerning the nature and
amount of work performed. Employees seldom keep such records themselves”) (emphasis added).

Plaintiff further objects to this Request on the ground it is vague, ambiguous, unduly burdensome,
oppressive, potentially implicates privacy rights of third parties, and harassing in defining “You”
and “Your” to include not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or
any other persons or entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her]
direction or control.” Plaintiff further objects that the request is overly broad, indefinite as to time
and without reasonable limitation in its scope.

Plaintiff has no relevant, responsive, non-privileged documents in her possession, custody, or
control. Plaintiff is not intentionally withholding non-privileged responsive documents on the basis
of these objections.”

THIS RESPONSE TO REQUEST NO. 9 IS DEFICIENT: Whether Plaintiffs made any
payments related to advertising, marketing, and/or sponsorship relating to the sale of insurance
products on behalf of Defendants is directly relevant to Plaintiffs’ claims that they were
Defendants’ employees.

Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine is waived
because Plaintiffs failed to identify the documents in a privilege log.

Additionally, Plaintiffs’ assertion that responsive information is within Defendants’ possession is
not well taken, as it is not a valid objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist.
LEXIS 96501, *11; St. Paul Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100
F.R.D. at 747. More importantly, Defendants are not in possession, custody, or control of all the
documents that may exist responsive to Request no. 9.


17 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 19 of 56
Avi Moshenberg, Esq.
January 10, 2020



Moreover and contrary to their assertions, there is no basis for Plaintiffs’ boilerplate and
meaningless objections. See Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to
satisfy their burden to explain with specificity why the request is unduly burdensome, vague, or
overly broad. Id.

Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 9 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or Opt-
in Plaintiff, and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 9.

REQUEST NO. 10: “All documents reflecting any communications You had with any of the
Defendants relating to advertising, marketing, or sponsorship payments.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Furthermore,
Plaintiff objects to this Request on the grounds that it is irrelevant and seeks the production of
documents and communications unrelated to supporting the claims or defenses asserted in this
Action, and is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
also objects to this Request on the grounds that it seeks identification of documents or other
evidence more easily available to—if not available only to—Defendants, and is therefore oppressive
and unduly burdensome. See FED. R. CIV. PRO. 26(b)(1) (directing courts to consider “the parties’
relative access to relevant information” in determining the scope of discovery); see also Anderson
v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has the duty under
[the FLSA] to keep proper records of wages, hours and other conditions and practices of
employment and who is in position to know and to produce the most probative facts concerning
the nature and amount of work performed. Employees seldom keep such records themselves”)
(emphasis added).

Plaintiff further objects to this Request on the ground it is vague, ambiguous, unduly burdensome,
oppressive, potentially implicates privacy rights of third parties, and harassing in defining “You”
and “Your” to include not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or
any other persons or entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her]
direction or control.” Plaintiff further objects that the request is overly broad, indefinite as to time
and without reasonable limitation in its scope.

Plaintiff has no relevant, responsive, non-privileged documents in her possession, custody, or
control. Plaintiff is not intentionally withholding non-privileged responsive documents on the basis
of these objections.”




18 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 20 of 56
Avi Moshenberg, Esq.
January 10, 2020


THIS RESPONSE TO REQUEST NO. 10 IS DEFICIENT: Whether Plaintiffs had any
communications with Defendants related to advertising, marketing, and/or sponsorship relating to
the sale of insurance products on behalf of Defendants is directly relevant to Plaintiffs’ claims that
they were Defendants’ employees.

Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine is waived
because Plaintiffs failed to identify the documents in a privilege log.

Further, Plaintiffs’ assertion that responsive information is within Defendants’ possession is not a
valid objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul
Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at 747.

Moreover there is no basis for Plaintiffs’ boilerplate and meaningless objections. See Siddiq, 2011
U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity
why the request is unduly burdensome, vague, or overly broad. Id.

Additionally, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit,
for Request no. 10 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff, and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 10.

REQUEST NO. 11: “Complete copies of Your federal income tax returns for 2014 through the
present, along with any and all schedules, attachments, and documents reflecting earnings or
income, including but not limited to any 1099 or W-2 statements You received in those tax years.”

RESPONSE: “Plaintiff objects to the production of her tax returns on the ground they are
“highly sensitive documents” and “courts should be reluctant to order [their disclosure] during
discovery.” Pendlebury v. Starbucks Coffee Co., 2005 WL 2105024, at *2 (S.D. Fla. 2005)
(citing Natural Gas Pipeline Co. v. Energy Gathering, 2 F.3d 1397, 1411 (5th Cir. 1993)).
Plaintiff further objects that this Request is overbroad in temporal scope and seeks irrelevant
information. Plaintiff also objects to this Request on the ground it is vague, ambiguous,
overbroad, unduly burdensome and oppressive, potentially implicates privacy rights of third
parties, and harassing in defining “You” and “Your” to include not only [Plaintiff] but also
[his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or purporting
to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff is withholding production of requested documents on the basis of the objections asserted.”

THIS RESPONSE TO REQUEST NO. 11 IS DEFICIENT: Plaintiffs’ tax and financial
records are relevant to their claims, Request no. 11 is limited to the relevant temporal scope, and


19 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 21 of 56
Avi Moshenberg, Esq.
January 10, 2020


Plaintiffs’ objections are baseless. “The Eleventh Circuit does not require a showing of compelling
need before tax information may be obtained by a party in discovery.” Kelly v. Davis, No.
3:10cv392/MCR/EMT, 2012 U.S. Dist. LEXIS 192519, *13 (N.D. Fla. Sept. 19, 2012) (citing
Maddow v. P&G, 107 F.3d 846 (11th Cir. 1997)). The Northern District of Florida has quoted
United States v. Certain Real Property, F. Supp. 2d 1258, 1264 (S.D. Fla. 2006) with approval that
“while this Court recognizes the large amount of case law requiring that a compelling need be
shown prior to ordering tax returns, this Court also notes that in Maddow, the Eleventh Circuit was
squarely presented with such issue and declined to adopt the higher standard.” Id. at *14.

Moreover, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit,
for Request no. 11 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff, and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Additionally, although the temporal scope of Request no. 11 is proper, for purposes of this request
only, Defendants will revise the temporal scope of Request no.11 for each Plaintiff and Opt-in
Plaintiff to the years where each Plaintiff and Opt-in Plaintiff entered into an agent contract with
any of the Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 11.

REQUEST NO. 12: “All communications between You and the Internal Revenue Service
between 2014 and the present.”

RESPONSE: “Plaintiffs objects to this request as an invasion of Plaintiff’s privacy and irrelevant
to the subject matter of this Action in that it seeks disclosure of personal and private information.
See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) (noting that privacy interests may
be a basis for restricting discovery). Plaintiff objects to the production of communications between
[his/her] and the IRS on the ground that it would implicate the production of “highly sensitive
documents” such as tax returns which “courts should be reluctant to order [disclosure of] during
discovery.” Pendlebury v. Starbucks Coffee Co., 2005 WL 2105024, at *2 (S.D. Fla. 2005) (citing
Natural Gas Pipeline Co. v. Energy Gathering, 2 F.3d 1397, 1411 (5th Cir. 1993)). Plaintiff further
objects that this Request is overbroad in temporal scope and seeks irrelevant information. Plaintiff
also objects to this Request on the ground it is vague and ambiguous in not defining
“communications,” overbroad, unduly burdensome and oppressive, potentially implicates privacy
rights of third parties, and harassing in defining “You” and “Your” to include not only [Plaintiff]
but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or
purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.” Plaintiff is not
able to reasonably identify the documents or category of documents sought through this request.




20 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 22 of 56
Avi Moshenberg, Esq.
January 10, 2020


Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 12 IS DEFICIENT: Information sought in Request no.
12 is relevant to Plaintiffs’ claims. Defendants are not required to show a compelling need before
tax information may be discoverable by a party. Kelly, 2012 U.S. Dist. LEXIS 192519, at *13
(citing Maddow v. P&G, 107 F.3d 846 (11th Cir. 1997)); see also Certain Real Property, F. Supp.
2d at 1264 (S.D. Fla. 2006).

Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 12 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff, and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Additionally, although the temporal scope of Request no. 12 is proper, for purposes of this request
only, Defendants will revise the temporal scope of Request no.12 for each Plaintiff and Opt-in
Plaintiff to the years where each Plaintiff and Opt-in Plaintiff entered into an agent contract with
any of the Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 12.

REQUEST NO. 13: “All documents reflecting the support or back-up for any tax deductions
made on Your federal income tax returns for 2014 through the present relating to work for any of
the Defendants including, but not limited to, deductions or claims for (i) car or truck related
expenses, (ii) payments for health, life, E&O, or other insurance, (iii) payments for telephone and
communication services used while performing work for Defendants, (iv) any other business
expenses relating to work for the Defendants in this Action such as travel expenses, meal and
entertainment expenses, fees or dues for business-related clubs, trade organizations, or
publications, costs for any continuing education or training, accounting expenses, fees to maintain
insurance licenses or appointments, advertising, sponsorship, or marketing expenses, and
employee or assistant expenses.”

RESPONSE: “Plaintiff objects to the production of her financial statements/records and tax
returns on the ground they are “highly sensitive documents” and “courts should be reluctant to
order [their disclosure] during discovery.” Pendlebury v. Starbucks Coffee Co., 2005 WL 2105024,
at *2 (S.D. Fla. 2005) (citing Natural Gas Pipeline Co. v. Energy Gathering, 2 F.3d 1397, 1411
(5th Cir. 1993)). Plaintiff further objects that this Request is overbroad in temporal scope and seeks
irrelevant information. Plaintiff also objects to this Request on the ground it is vague, ambiguous,
overbroad, unduly burdensome and oppressive, potentially implicates privacy rights of third
parties, and harassing in defining “You” and “Your” to include not only [Plaintiff] but also




21 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 23 of 56
Avi Moshenberg, Esq.
January 10, 2020


[his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or purporting
to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff is withholding production of requested documents on the basis of the objections
asserted.”

THIS RESPONSE TO REQUEST NO. 13 IS DEFICIENT: Plaintiffs’ tax and financial
records are relevant to their claims. “The Eleventh Circuit does not require a showing of
compelling need before tax information may be obtained by a party in discovery.” Kelly, 2012
U.S. Dist. LEXIS 192519 at *13 (citing Maddow v. P&G, 107 F.3d 846 (11th Cir. 1997)). The
Northern District of Florida in Kelly quoted United States v. Certain Real Property, F. Supp. 2d
1258, 1264 (S.D. Fla. 2006) with approval that “while this Court recognizes the large amount of
case law requiring that a compelling need be shown prior to ordering tax returns, this Court also
notes that in Maddow, the Eleventh Circuit was squarely presented with such issue and declined
to adopt the higher standard.” Id. at *14.

Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 13 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff, and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Additionally, although the temporal scope of Request no. 13 is proper, for purposes of this request
only, Defendants will revise the temporal scope of Request no.13 for each Plaintiff and Opt-in
Plaintiff to the years where each Plaintiff and Opt-in Plaintiff entered into an agent contract with
any of the Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 13.

REQUEST NO. 14: “All documents reflecting any payments made by You in the three years
preceding the termination of Your Agent contracts with any of the Defendants for any business
expenses and investments, such as personal or business-related equipment (including but not
limited to computers, iPads, laptops, and tablets) used in connection with your work for any of
the Defendants.”

RESPONSE: “Plaintiff objects to this Request on the ground it is unduly burdensome, overbroad,
oppressive, potentially implicates privacy rights of third parties, and harassing in defining “You”
and “Your” to include not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or
any other persons or entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her]
direction or control.” Plaintiff further objects to this Request on the ground that it is vague and
ambiguous and does not describe with reasonable particularity each item or category of items to
be inspected— i.e., “any payments made . . . for any business expenses and investments . . . used
in connection with [Plaintiff’s] work for any of the Defendants.”


22 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 24 of 56
Avi Moshenberg, Esq.
January 10, 2020



Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 14 IS DEFICIENT: There is no basis for Plaintiffs’
boilerplate, meaningless objections. Plaintiffs failed to satisfy their burden to explain with
specificity why the request is unduly burdensome, vague, or overly broad. See Siddiq, 2011 U.S.
Dist. LEXIS 151474, at *9.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 14.

REQUEST NO. 15: “All documents reflecting any payments made by You to any employee,
independent contractor (including but not limited to Agency Managers), or other person in
connection with work You performed for any Defendant in this Action.”

RESPONSE: “Plaintiff objects to this Request on the ground it is unduly burdensome, overbroad,
oppressive, potentially implicates privacy rights of third parties, and harassing in defining “You”
and “Your” to include not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or
any other persons or entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her]
direction or control.” Plaintiff further objects to this Request on the ground that it is vague and
ambiguous and does not describe with reasonable particularity each item or category of items to
be inspected— i.e., “any payments made by [Plaintiff] to any employee, independent contractor,
(including but not limited to Agency Managers) or other person.”

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 15 IS DEFICIENT: There is no basis for Plaintiffs’
boilerplate objections. See Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9. Plaintiffs must but failed
to explain with specificity why the request is unduly burdensome, vague, or overly broad. Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 15.

REQUEST NO. 16: “All documents reflecting quarterly self-employment tax payments You
made or that were made on Your behalf relating to work done for any of the Defendants.”

RESPONSE: “Plaintiff objects to the production of [his/her] financial statements/records and tax
returns on the ground they are “highly sensitive documents” and “courts should be reluctant to
order [their disclosure] during discovery.” Pendlebury v. Starbucks Coffee Co., 2005 WL 2105024,
at *2 (S.D. Fla. 2005) (citing Natural Gas Pipeline Co. v. Energy Gathering, 2 F.3d 1397, 1411
(5th Cir. 1993)). Plaintiff further objects that this Request is overbroad in temporal scope and seeks


23 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 25 of 56
Avi Moshenberg, Esq.
January 10, 2020


irrelevant information. Plaintiff also objects to this Request on the ground it is vague, ambiguous,
overbroad, unduly burdensome and oppressive, potentially implicates privacy rights of third
parties, and harassing in defining “You” and “Your” to include not only [Plaintiff] but also
[his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or purporting
to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff is withholding production of requested documents on the basis of the objections asserted.”

THIS RESPONSE TO REQUEST NO. 16 IS DEFICIENT: Plaintiffs’ tax and financial
records are relevant to their claims. “The Eleventh Circuit does not require a showing of
compelling need before tax information may be obtained by a party in discovery.” Kelly, 2012
U.S. Dist. LEXIS 192519 at *13 (citing Maddow v. P&G, 107 F.3d 846 (11th Cir. 1997)). The
Northern District of Florida in Kelly quoted United States v. Certain Real Property, F. Supp. 2d
1258, 1264 (S.D. Fla. 2006) with approval that “while this Court recognizes the large amount of
case law requiring that a compelling need be shown prior to ordering tax returns, this Court also
notes that in Maddow, the Eleventh Circuit was squarely presented with such issue and declined
to adopt the higher standard.” Id. at *14.

Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 16 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff, and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 16.

REQUEST NO. 17: “All personnel, contract, or other files (including, but not limited to,
performance evaluations) maintained on any employee, independent contractor, or person whom
You supervised or evaluated in the three years preceding the termination of Your Agent contracts
with any of the Defendants.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Furthermore,
Plaintiff objects to this Request on the grounds that it is irrelevant and seeks the production of
documents and communications unrelated to supporting the claims or defenses asserted in this
Action, and is not reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
also objects to this Request on the grounds that it seeks production of documents or other evidence
more easily available to—if not available only to—Defendants, and is therefore oppressive and
unduly burdensome. See FED. R. CIV. PRO. 26(b)(1) (directing courts to consider “the parties’
relative access to relevant information” in determining the scope of discovery); see also Anderson
v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has the duty under
[the FLSA] to keep proper records of wages, hours and other conditions and practices of
employment and who is in position to know and to produce the most probative facts concerning the


24 of 55                                                         www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 26 of 56
Avi Moshenberg, Esq.
January 10, 2020


nature and amount of work performed. Employees seldom keep such records themselves”)
(emphasis added).

Plaintiff also objects to this Request on the ground it is unduly burdensome, overbroad, oppressive,
potentially implicates privacy rights of third parties, and harassing in defining “You” and “Your”
to include not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other
persons or entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her] direction
or control.” Plaintiff further objects to this Request on the ground that it is vague and ambiguous
and does not describe with reasonable particularity each item or category of items to be
inspected—i.e., “All personnel, contract, or other files.”

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not intentionally withholding non-privileged responsive documents
on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 17 IS DEFICIENT: Plaintiffs’ assertion that
responsive information is within Defendants’ possession is not a valid objection. See Pepperwood
of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul Reinsurance Co., 198 F.R.D. at
*514; City Consumer Services, 100 F.R.D. at 747. Further, contrary to Plaintiffs’ assertions,
Defendants are not in possession, custody, or control of all responsive documents sought in
Request no. 17.

Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine is waived
because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why the
request is unduly burdensome, vague, or overly broad. Id.

Additionally, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit,
for Request no. 17 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 17.

REQUEST NO. 18: “All documents reflecting and relating to Your application for an Agent
position with any of the Defendants, including (but not limited to) any and all communications
with any of the Defendants related to such application.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it is irrelevant and seeks the
production of documents and communications unrelated to supporting the claims or defenses


25 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 27 of 56
Avi Moshenberg, Esq.
January 10, 2020


asserted in this Action, and is not reasonably calculated to lead to the discovery of admissible
evidence. Plaintiff further objects to this Request on the grounds that it seeks documents that are
available to all parties equally—if not available only to Defendants—and is therefore oppressive
and unduly burdensome. See FED. R. CIV. PRO. 26(b)(1) (directing courts to consider “the parties’
relative access to relevant information” in determining the scope of discovery); see also Anderson
v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has the duty under
[the FLSA] to keep proper records of wages, hours and other conditions and practices of
employment and who is in position to know and to produce the most probative facts concerning the
nature and amount of work performed. Employees seldom keep such records themselves”)
(emphasis added).

Plaintiff also objects to this Request on the ground it is overbroad, potentially implicates privacy
rights of third parties, and is harassing in defining “You” and “Your” to include not only [Plaintiff]
but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or
purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.” Plaintiff further
objects to this Request on the ground that it is vague and ambiguous and does not describe with
reasonable particularity each item or category of items to be inspected—i.e., “All documents
reflecting and relating to [Plaintiff’s] application for an Agent position,” which would technically
include a multitude of documents irrelevant to the claims asserted in this Action, such as a social
security card or driver’s license.

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.

THIS RESPONSE TO REQUEST NO. 18 IS DEFICIENT: The documents sought in Request
no. 18 concerning Plaintiffs’ applications for an Agent position with any of the Defendants are
relevant to Plaintiffs’ claims and falls within the scope of permissible discovery.

Further, Plaintiffs’ objection that responsive information is within Defendants’ possession is not a
valid objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul
Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at 747. Even so,
Defendants are not in possession, custody, or control of all the documents that may exist responsive
to Request no. 18.

Moreover, Plaintiffs’ boilerplate objections are meaningless and without merit because Plaintiffs
have not and cannot explain why Request no. 18 is unduly burdensome, vague, or overly broad.
Id. Plaintiffs have failed to satisfy their obligation. See Siddiq, 2011 U.S. Dist. LEXIS 151474,
at *9.

Additionally, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit,
for Request no. 18 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. Also, Defendants narrow Request
no. 18 to exclude plaintiffs’ social security cards and driver licenses.




26 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 28 of 56
Avi Moshenberg, Esq.
January 10, 2020


Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 18.

REQUEST NO. 19: “All documents relating to complaints by policyholders, customers, other
Agents, Agency Managers, any Defendant, State of Florida, employees, members or leaders of
any County Farm Bureau, or any other persons relating to You.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks production of documents
that are both irrelevant to the claims asserted in this Action and protected from discovery by the
attorney-client privilege and/or attorney work product doctrine. The question is impermissibly
overbroad and is unlimited as to time and scope, and is therefore oppressive, burdensome, and
irrelevant to the subject matter of this Action in that it seeks production of documents and
information intended solely to harass, embarrass, and cause undue burden.

Plaintiff further objects that this Request is vague and ambiguous and does not describe with
reasonable particularity each item or category of items to be inspected—e.g., “All documents
relating to complaints by policyholders [or] customers” would technically encompass a wide
variety documents that are both relevant and irrelevant to the claims asserted in this Action, such
as individual policyholder contracts which would technically relate to a complaint, if any.
Furthermore, Plaintiff objects to this Request on the grounds that it is overbroad, unduly
burdensome, oppressive, potentially implicates privacy rights of third parties, and is harassing
in defining “You” and “Your” to include not only [Plaintiff] but also [his/her] “dependents,
attorneys, agents, and/or any other persons or entities acting, or purporting to act, on [his/her]
behalf or pursuant to [his/her] direction or control.”

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 19 IS DEFICIENT: The documents sought in Request
no. 19 that concern complaints against Plaintiffs are relevant to the claims and defenses in this
lawsuit, are calculated to lead to the discovery of admissible evidence and, thus, fall within the
scope of permissible discovery.

Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine is waived
because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate and meaningless objections. See Siddiq, 2011
U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity
why the request is unduly burdensome, vague, or overly broad. Id.

Additionally, although the temporal scope of Request no. 19 is proper, for purposes of this request
only, Defendants will revise the temporal scope of Request no.19 for each Plaintiff and Opt-in
Plaintiff to the years where each Plaintiff and Opt-in Plaintiff entered into an agent contract with
any of the Defendants.


27 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 29 of 56
Avi Moshenberg, Esq.
January 10, 2020



Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 19 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identify each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce responsive documents to
Request no. 19.

REQUEST NO. 20: “All documents relating to any local, state, or federal licenses You hold or
held relating to the sale and servicing of insurance products, including (but not limited to) any
documents relating to the payment of fees, dues, or other expenses associated with those licenses.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it seeks information that is
irrelevant to the claims asserted in this Action. Furthermore, Plaintiff objects to this Request to the
extent that it seeks the production of documents related to any local, state, or federal licenses held
by Plaintiff during [his/her] employment with Defendant entities, on the grounds that the records
sought are more easily available to Defendants seeing as it is the duty of the employer to maintain
records and possession of these same documents (or at least copies thereof). See Anderson v. Mt.
Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has the duty under [the
FLSA] to keep proper records of wages, hours and other conditions and practices of employment
and who is in position to know and to produce the most probative facts concerning the nature and
amount of work performed. Employees seldom keep such records themselves”) (emphasis added);
see also FED. R. CIV. PRO. 26(b)(1) (directing courts to consider “the parties’ relative access to
relevant information” in determining the scope of discovery).

Plaintiff further objects to this Request on the ground it is overbroad and unlimited in temporal
scope, potentially implicates privacy rights of third parties, and is harassing in defining “You”
and “Your” to include not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or
any other persons or entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her]
direction or control.”

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 20 IS DEFICIENT: The documents sought in Request
no. 20 that concern Plaintiffs’ insurance licenses are relevant to the claims and defenses in this
lawsuit, are calculated to lead to the discovery of admissible evidence and, thus, fall within the
scope of permissible discovery.

Further, Plaintiffs’ objection that responsive information is within Defendants’ possession is not a
valid objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul


28 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 30 of 56
Avi Moshenberg, Esq.
January 10, 2020


Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at 747. In fact,
Defendants are not in possession, custody, or control of all the documents that may exist responsive
to Request no. 20.
Moreover, there is no basis for Plaintiffs’ boilerplate and meaningless objections. See Siddiq, 2011
U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity
why the requests are unduly burdensome, vague, or overly broad. Id.

Additionally, although the temporal scope of Request no. 20 is proper, for purposes of this request
only, Defendants will revise the temporal scope of Request no. 20 for each Plaintiff and Opt-in
Plaintiff to the years where each Plaintiff and Opt-in Plaintiff entered into an agent contract with
any of the Defendants.

Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 20 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce responsive documents to
Request no. 20.

REQUEST NO. 21: “All documents relating to any continuing education courses, conferences,
or training You took or participated in, which relate to the sale and servicing of insurance products,
including (but not limited to) receipts or other documents reflecting payment for same.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information that is both
irrelevant to the claims asserted in this Action and overbroad in temporal scope. Plaintiff further
objects that this Request is vague and ambiguous and does not describe with reasonable
particularity each item or category of items to be inspected—e.g., “All documents relating to
continuing education courses . . . which relate to the sale and servicing of insurance products.”
Furthermore, Plaintiff objects to this Request on the grounds that it is unduly burdensome,
oppressive, potentially implicates privacy rights of third parties, and is harassing in defining
“You” and “Your” to include not only [Plaintiff] but also [his/her] “dependents, attorneys,
agents, and/or any other persons or entities acting, or purporting to act, on [his/her] behalf or
pursuant to [his/her] direction or control.”

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 21 IS DEFICIENT: The documents sought in Request
no. 21 that concern Plaintiffs’ training and educational courses concerning the sale and servicing
of insurance products are relevant to the claims and defenses in this lawsuit, are calculated to lead
to the discovery of admissible evidence and, thus, fall within the scope of permissible discovery.


29 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 31 of 56
Avi Moshenberg, Esq.
January 10, 2020



Further, there is no basis for Plaintiffs’ boilerplate objections, and Plaintiffs failed to satisfy their
burden to explain with specificity why the requests are unduly burdensome, vague, or overly broad.
Id. See Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9.

Additionally, although the temporal scope of Request no. 21 is proper, for purposes of this request
only, Defendants will revise the temporal scope of Request no. 21 for each Plaintiff and Opt-in
Plaintiff to the years where each Plaintiff and Opt-in Plaintiff entered into an agent contract with
any of the Defendants.

Lastly, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 21 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce responsive documents to
Request no. 21.

REQUEST NO. 23: “All documents showing the dates on which you were on vacation or
traveling for personal or family reasons from in the three years preceding the termination of Your
Agent contracts with any of the Defendants, including but not limited to any documents showing
expenses for car, train, airline, other travel, hotel, or lodging.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it both (i) seeks information
and documents that are irrelevant to the claims asserted in this Action, and (ii) is unduly
burdensome and oppressive in that it seeks to invade Plaintiff’s privacy by requesting the
disclosure of irrelevant, personal, and private information. See Seattle Times Co. v. Rhinehart, 467
U.S. 20, 35 n.21 (1984) (noting that privacy interests may be a basis for restricting discovery).
Plaintiff further objects to this Request on the grounds that it is overbroad, potentially implicates
privacy rights of third parties, and is harassing in defining “You” and “Your” to include not only
[Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities
acting, or purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 23 IS DEFICIENT: This request seeks documents
reflecting dates on which Plaintiffs were on vacation or traveling for personal or family reasons in
the three years preceding Plaintiffs’ termination. This information is relevant to Plaintiffs’ claims
that they were employed by Defendants and are owed unpaid overtime.




30 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 32 of 56
Avi Moshenberg, Esq.
January 10, 2020


Further, there is no basis for Plaintiffs’ boilerplate and meaningless objections. See Siddiq, 2011
U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity
why the request is unduly burdensome, vague, or overly broad. Id

Lastly, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 23 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 23.

REQUEST NO. 24: “Copies of all diaries, journals, notebooks, notes, calendars, or other
documents, whether in physical or electronic format, reflecting all appointments (business or
personal), conferences, telephone calls, meetings, vacations, or other “days off” You had in the
three years preceding the termination of Your Agent contracts with any of the Defendants.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it seeks information that is
available to all parties equally—if not available only to Defendants—seeing as many documents
responsive to this Request would be on Plaintiff’s Microsoft Outlook account which is in
Defendants’ possession and control. Furthermore, these are the types of records that employers are
required by law to keep. See 29 C.F.R. § 516.2(a); see also Anderson v. Mt. Clemens Pottery Co.,
328 U.S. 680, 687 (1946) (“it is the employer who has the duty under [the FLSA] to keep proper
records of wages, hours and other conditions and practices of employment and who is in position to
know and to produce the most probative facts concerning the nature and amount of work performed.
Employees seldom keep such records themselves”) (emphasis added). Plaintiff further objects to this
Request to the extent it seeks information and documents irrelevant to the claims asserted in this
Action, and therefore is not reasonably calculated to lead to the discovery of admissible evidence.
Plaintiff’s employment at the Defendant entities is precisely at issue in this Action, and therefore
any and all Requests concerning documents reflecting “vacations” or “other ‘days off’” when
Plaintiff did not work for Defendant entities must be irrelevant, both legally speaking and from the
standpoint of basic common sense. This Request is therefore oppressive, irrelevant, and unduly
burdensome.

Plaintiff also objects to this Request on the ground it is overbroad, potentially implicates privacy
rights of third parties, and is harassing in defining “You” and “Your” to include not only [Plaintiff]
but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or
purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.” Lastly, Plaintiff
objects to this Request on the ground that it is vague and ambiguous and does not describe with
reasonable particularity each item or category of items to be inspected.

Plaintiff will produce relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not withholding documents on the basis of these objections.”


31 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 33 of 56
Avi Moshenberg, Esq.
January 10, 2020


THIS RESPONSE TO REQUEST NO. 24 IS DEFICIENT: The documents sought in Request
no. 24 are relevant to Plaintiffs’ claims concerning their independent contractor classification and
overtime pay allegations and claims, and Defendants’ defenses in this lawsuit, and are calculated
to lead to the discovery of admissible evidence and, therefore, fall within the scope of permissible
discovery.

Further, Plaintiffs’ objection that responsive information is within Defendants’ possession is not a
valid objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul
Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at 747. In fact,
Defendants are not in possession, custody, or control of all the documents that may exist responsive
to Request no. 24.

Moreover, there is no basis for Plaintiffs’ boilerplate and meaningless objections. See Siddiq, 2011
U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity
why the request is unduly burdensome, vague, or overly broad. Id

Finally, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 24 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 24.

REQUEST NO. 25: “Your phone bills, phone logs, and any other records reflecting all calls and
text messages during the period of time for which You are making a for overtime compensation in
this Action.”

RESPONSE: “To the extent this Request asks for records reflecting all calls and text messages
during the period of time for which Plaintiff is making a claim for overtime compensation in this
Action, Plaintiff objects to this Request on the grounds that it seeks information irrelevant to the
claims asserted and therefore is overbroad, unduly burdensome, and oppressive in effectively
requiring Plaintiff to amass all records related to any and all mobile communications over the span
of three years. Plaintiff also objects to this Request on the ground it is overbroad, potentially
implicates privacy rights of third parties, and is harassing in defining “You” and “Your” to include
not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other persons or
entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff is withholding responsive documents on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 25 IS DEFICIENT: Plaintiffs have misstated the scope
of Request no. 25. Contrary to Plaintiffs’ statements, Defendants do not request documents
concerning every phone call and text message for a period of three years. Instead, Defendants


32 of 55                                                             www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 34 of 56
Avi Moshenberg, Esq.
January 10, 2020


seek documents concerning phone calls and text messages Plaintiffs received or sent during the
time Plaintiffs claim they were performing work for one of the Defendants. In other words,
Defendants seek documents concerning phone calls and text messages Plaintiffs sent or received
in any hour upon which Plaintiffs claim they performed work for any Defendant.

Additionally, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit,
for Request no. 25 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 25.

REQUEST NO. 26: “All documents that support Your allegation that You worked in excess of
40 hours in any week for which You seek overtime compensation in this Action.”

RESPONSE: To the extent that this request seeks documents reflecting the “[h]ours worked each
workday and total hours worked each workweek” by Plaintiff outside of County Farm Bureau
offices, 29 C.F.R. § 516.2(a)(7), Plaintiff objects to this Request on the grounds that it seeks
information, documents, or other evidence more easily available to—if not available only to—
Defendants, and is therefore oppressive and unduly burdensome. Under the Fair Labor Standard
Act (“FLSA”), it is the employer’s responsibility to maintain such records. 29 C.F.R. § 516.2(a).
“[A]n employer’s failure to produce evidence of the hours an employee worked and wages paid
may result in the court having to approximate damages.” Oliva v. Infinite Energy Inc., No. 1:11–
cv–00232– MP–GRJ, 2012 WL 11868265, at *9 (N.D. Fla. 2012) (quoting another source); see
also Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has
the duty under [the FLSA] to keep proper records of wages, hours and other conditions and
practices of employment and who is in position to know and to produce the most probative facts
concerning the nature and amount of work performed. Employees seldom keep such records
themselves”) (emphasis added). Many documents responsive to this Request would be on
Plaintiff’s Microsoft Outlook account which is in Defendants’ possession and control. This
Request is therefore oppressive, harassing, and unduly burdensome.

Plaintiff also objects to this Request on the ground it is overbroad, potentially implicates privacy
rights of third parties, and is harassing in defining “You” and “Your” to include not only [Plaintiff]
but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or
purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.” Plaintiff further
objects to this Request on the ground that it is vague and ambiguous and does not describe with
reasonable particularity each item or category of items to be produced. Therefore, Plaintiff is not
able to reasonably identify the relevant documents or category of documents sought through this
request.




33 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 35 of 56
Avi Moshenberg, Esq.
January 10, 2020


Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.

THIS RESPONSE TO REQUEST NO. 26 IS DEFICIENT: Plaintiffs’ objection that
responsive information is within Defendants’ possession is not a valid objection. See Pepperwood
of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul Reinsurance Co., 198 F.R.D. at
*514; City Consumer Services, 100 F.R.D. at 747. Further, Defendants are not in possession,
custody, or control of all the documents that may exist responsive to Request no. 26.

Moreover, there is no basis for Plaintiffs’ boilerplate and meaningless objections. See Siddiq, 2011
U.S. Dist. LEXIS 151474, at *9. Plaintiffs cannot explain with specificity why the request is
unduly burdensome, vague, or overly broad. Id.

Additionally, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit,
for Request no. 26 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 26.

REQUEST NO. 27: “All documents that support Your allegations that You were misclassified by
Defendants as an independent contractor.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it seeks information,
documents, or other evidence more easily available to—if not available only to—Defendants, and
is therefore oppressive and unduly burdensome. Under the Fair Labor Standard Act (“FLSA”), it
is the employer’s responsibility to maintain such records. 29 C.F.R. § 516.2(a); see also Anderson
v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“it is the employer who has the duty under
[the FLSA] to keep proper records of wages, hours and other conditions and practices of
employment and who is in position to know and to produce the most probative facts concerning
the nature and amount of work performed. Employees seldom keep such records themselves”)
(emphasis added).

Plaintiff further objects to this Request on the ground that it is vague and ambiguous and does not
describe with reasonable particularity each item or category of items to be produced. Therefore,
Plaintiff is not able to reasonably identify the relevant documents or category of documents sought
through this request. Plaintiff also objects to this Request on the ground it is overbroad and unduly
burdensome, potentially implicates privacy rights of third parties, and is harassing in defining
“You” and “Your” to include not only [Plaintiff] but also [his/her] “dependents, attorneys, agents,
and/or any other persons or entities acting, or purporting to act, on [his/her] behalf or pursuant to
[his/her] direction or control.”


34 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 36 of 56
Avi Moshenberg, Esq.
January 10, 2020


Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 27 IS DEFICIENT: As discussed above, Plaintiffs’
objection that responsive information is within Defendants’ possession is not a valid objection.
See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul Reinsurance Co.,
198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at 747. Further, Defendants are not in
possession, custody, or control of all the documents that may exist responsive to Request no. 26.

Moreover, there is no basis for Plaintiffs’ boilerplate and meaningless objections. See Siddiq, 2011
U.S. Dist. LEXIS 151474, at *9. Plaintiffs cannot explain with specificity why the request is
unduly burdensome, vague, or overly broad. Id.

Additionally, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit,
for Request no. 27 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 27.

REQUEST NO. 28: “Any e-mails (or copies of e-mails) sent to or received by any other account
besides Your Florida Farm Bureau Insurance e-mail account that You utilized in connection with
work done for any of the Defendants.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it both (i) seeks information
and documents that are irrelevant to the claims asserted in this Action, and (ii) is unduly
burdensome and oppressive in that it seeks to invade Plaintiff’s privacy by requesting the
disclosure of irrelevant, personal, and private information. See Seattle Times Co. v. Rhinehart, 467
U.S. 20, 35 n.21 (1984) (noting that privacy interests may be a basis for restricting discovery).
Plaintiff further objects to this Request on the grounds that it is overbroad, potentially implicates
privacy rights of third parties, and is harassing in defining “You” and “Your” to include not only
[Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities
acting, or purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 28 IS DEFICIENT: This request seeks emails used by
Plaintiffs from accounts other than Florida Farm Bureau Insurance email account to perform work.
This information is relevant to Plaintiffs’ claims that they were employed by Defendants and are


35 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 37 of 56
Avi Moshenberg, Esq.
January 10, 2020


owed unpaid overtime. Further, it is unlikely that emails in connection with work performed
include personal, private information. Defendants are willing to work with Plaintiffs to redact
certain personal information depending on its nature.

Further, Plaintiffs’ boilerplate and meaningless objections are baseless. See Siddiq, 2011 U.S.
Dist. LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why
the request is unduly burdensome, vague, or overly broad. Id.

Lastly, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 28 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 28.

REQUEST No. 29: “Any audio or video recordings that relate in any way to the allegations or
claims in this Action.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff further
objects that this Request is vague and ambiguous and does not describe with reasonable
particularity each item or category of items to be inspected—i.e., “that relate in any way” would
technically include a wide variety of both relevant and irrelevant responsive information, making
this Request impossible to answer with any specificity. Plaintiff also objects to this Request on the
grounds that it is overbroad, unduly burdensome, oppressive, potentially implicates privacy rights
of third parties, and is harassing in defining “You” and “Your” to include not only [Plaintiff] but
also [his/her] “dependents, attorneys, agents, and/or any other persons or entities acting, or
purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.” Plaintiff is not
able to reasonably identify the documents or category of documents sought through this request.

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 29 IS DEFICIENT: Plaintiffs’ boilerplate and
objections are baseless. Plaintiffs failed to satisfy their burden to explain with specificity why the
request is unduly burdensome, vague, or overly broad. See Siddiq, 2011 U.S. Dist. LEXIS 151474,
at *9.

Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine is waived
because Plaintiffs failed to identify the documents in a privilege log.




36 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 38 of 56
Avi Moshenberg, Esq.
January 10, 2020


Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 29 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 29.

REQUEST NO. 30:“All documents, including any communications subsequent to termination of
Your contract with any of the Defendants, between You and any prospective employers,
employment agencies, potential business partners, or other companies, which describe Your prior
position(s) or work experience with any of the Defendants.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it seeks the production of documents irrelevant to the
claims or defenses asserted in this Action, and therefore it is not reasonably calculated to lead to
the discovery of admissible evidence.

Plaintiff further objects to this Request on the grounds that it is overbroad in temporal scope in
that it is not limited to communications prior to termination of Plaintiff’s contract with SFB Life,
and therefore is unduly burdensome and oppressive. Plaintiff also objects that this Request is vague
and ambiguous and does not describe with reasonable particularity each item or category of items
to be inspected. Lastly, Plaintiff objects to this Request on the grounds that it potentially implicates
privacy rights of third parties, and is harassing in defining “You” and “Your” to include not only
[Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities
acting, or purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.”
Plaintiff is not able to reasonably identify the documents or category of documents sought through
this request.

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 30 IS DEFICIENT: This request seeks documents
reflecting communications between Plaintiffs and any prospective employers or business partners
that describe their work for Defendants. This information, which includes communications prior
to and after Plaintiffs’ contract with any Defendant ended, is relevant to Plaintiffs’ claims as it
reflects Plaintiffs’ work and/or understanding of their relationship with Defendants.

Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine is waived
because Plaintiffs failed to identify the documents in a privilege log.




37 of 55                                                            www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 39 of 56
Avi Moshenberg, Esq.
January 10, 2020


Moreover, Plaintiffs’ boilerplate and objections are baseless. Plaintiffs failed to satisfy their
burden to explain with specificity why the request is unduly burdensome, vague, or overly broad.
See Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9.

Further, although Plaintiffs’ objections to the definition of “You” and “Yours” have no merit, for
Request no. 30 Defendants will narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC. As for responsive documents
Plaintiffs contend are protected under the attorney client privilege or work product doctrine,
Plaintiffs must, but have not, identified each such document on a privilege log and provide to
Defendants.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 30.

REQUEST NO. 31: “All copies of Your resume, CV, bio, or any other document describing your
professional experience and work history.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it seeks information irrelevant
to the claims asserted in this Action, and is therefore unduly burdensome, oppressive, potentially
implicates privacy rights of third parties, and is harassing in defining “You” and “Your” to include
not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other persons or
entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 31 IS DEFICIENT: This request seeks documents
reflecting the Plaintiffs’ description of their professional experience and work history. This
information is relevant to Plaintiffs’ claims as it reflects Plaintiff’s work and/or understanding of
their relationship with Defendant.

Moreover, there is no basis for Plaintiffs’ boilerplate and meaningless objections. See Siddiq, 2011
U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity
why the request is unduly burdensome and oppressive. Id.

Additionally, Defendants agrees to narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 31.

REQUEST NO. 32:“All of Your social media posts or content, including (but not limited to)
complete postings, photos, and “friends” lists on Facebook, Twitter, Tumblr, Instagram, LinkedIn,
Google Plus, YouTube, Foursquare, Flickr, Pinterest, and any other social media site or network


38 of 55                                                             www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 40 of 56
Avi Moshenberg, Esq.
January 10, 2020


from April 16, 2016, to present concerning this Action or relating to the claims or allegations in
this Action.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it seeks information irrelevant
to the claims asserted in this Action, and is therefore unduly burdensome, oppressive, potentially
implicates privacy rights of third parties, and is harassing in defining “You” and “Your” to include
not only [Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other persons or
entities acting, or purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.”
Plaintiff is withholding non-privileged responsive documents on the basis of the objections
asserted.”

THIS RESPONSE TO REQUEST NO. 32 IS DEFICIENT: This request seeks posts and
content that relates to Plaintiffs’ allegations against Defendants. Such information, therefore, is
relevant.

Further, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist. LEXIS
151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why the request
is unduly burdensome and oppressive. Id.

Additionally, Defendants agrees to narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff and/or their companies as a corporation or LLC.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 32.

REQUEST NO. 33: “All documents that You have consulted or relied upon in responding to
Defendants’ First Set of Interrogatories, and all documents identified in Your responses to
Defendants’ First Set of Interrogatories, including but not limited to all documents that support
Your calculations of damages.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff further
objects that this Request is vague and ambiguous and does not describe with reasonable
particularity each item or category of items to be inspected, making this Request impossible to
answer with any specificity. Plaintiff also objects to this Request on the grounds that it is
overbroad, unduly burdensome, oppressive, potentially implicates privacy rights of third parties,
and is harassing in defining “You” and “Your” to include not only [Plaintiff] but also [his/her]
“dependents, attorneys, agents, and/or any other persons or entities acting, or purporting to act, on
[his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”




39 of 55                                                             www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 41 of 56
Avi Moshenberg, Esq.
January 10, 2020


THIS RESPONSE TO REQUEST NO. 33 IS DEFICIENT: This request seeking documents
that Plaintiffs utilized in responding to Defendants’ First Set of Interrogatories. Such documents
are relevant and falls within the scope of permissible discovery.

Further, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why the
request is unduly burdensome, vague, ambiguous, overly broad, and oppressive. Id.

Additionally, Defendants agrees to narrow the definition of “You” and “Yours” to any Plaintiff or
Opt-in Plaintiff.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 33.

REQUEST NO. 35: “All raw data and computation sheets upon which the amount of any alleged
claim for damages in this case is or may be based, and the working papers from which any exhibit
purporting to summarize, demonstrate, or otherwise reflect any alleged damages was prepared.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff further objects that this Request is vague and ambiguous and does not describe with
reasonable particularity each item or category of items to be inspected, making this Request
impossible to answer with any specificity.

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 35 IS DEFICIENT: The request seeks documents
related to data and computation sheets for alleged damages sought by Plaintiffs’, as well as
information about how they calculated such damages.

Further, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.


40 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 42 of 56
Avi Moshenberg, Esq.
January 10, 2020



Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs cannot explain with specificity why the request is unduly
burdensome, vague, ambiguous, and overly broad. Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 35.

REQUEST NO. 36: “All calendars, diaries, or other documents (including cell phone records,
Sun Pass or E-Pass receipts and logs of usage, GPS device logs and/or search records, credit card
statements reflecting transactions, debit card statements reflecting transactions) in Your
possession, custody, control, or otherwise available to You that contains any entries or notations
pertaining to Your whereabouts, including any appointments and commitments you may have had,
during the time period you seek overtime compensation in this Action.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it both (i) seeks information and documents that are
irrelevant to the claims asserted in this Action, and (ii) is unduly burdensome and oppressive in
that it seeks to invade Plaintiff’s privacy by requesting the disclosure of irrelevant, personal, and
private information. See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) (noting that
privacy interests may be a basis for restricting discovery). Plaintiff also objects to this request on
the grounds that it is overbroad, unduly burdensome, and clearly harassing in seeking “[a]ll
calendars, diaries, or other documents (including cell phone records, Sun Pass or E-Pass receipts
and logs of usage, GPS device logs and/or search records, credit card statements reflecting
transactions, debit card statements reflecting transactions).” Furthermore, marshaling such records
and documents would be unduly burdensome on its face simply due to the fact that the request is
so broad it would require Plaintiff to comb through three or more years of personal “calendars,
diaries, or other documents (including cell phone records, Sun Pass or E-Pass receipts and logs of
usage, GPS device logs and/or search records, credit card statements reflecting transactions, debit
card statements reflecting transactions)” which would potentially include going through every
calendar, diary, or planner, in handwritten or electronic form, belonging to Plaintiff or potentially
any of her family members, which contain “entries or notations pertaining to [Plaintiffs]
whereabouts” during the three years preceding the filing of this Action. The scope of this request
alone would require Plaintiff to set aside substantial time simply to attempt to comply.

Plaintiff further objects to this Request on the grounds that it is overbroad, potentially implicates
privacy rights of third parties, and is harassing in defining “You” and “Your” to include not only
[Plaintiff] but also [his/her] “dependents, attorneys, agents, and/or any other persons or entities
acting, or purporting to act, on [his/her] behalf or pursuant to [his/her] direction or control.”

Plaintiff is will produce relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not intentionally withholding non-privileged responsive documents
on the basis of the objections asserted.”




41 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 43 of 56
Avi Moshenberg, Esq.
January 10, 2020


THIS RESPONSE TO REQUEST NO. 36 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ whereabouts during the time in which they are seeking compensation and,
therefore, seeks relevant information that must be produced.

Additionally, Plaintiffs’ objections on the basis of attorney client privilege and work product
doctrine is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why the
request is unduly burdensome, overbroad, harassing, or invades Plaintiffs’ privacy. Id.

Finally, Defendants agrees to narrow the definition of “You” and “Yours” to any Plaintiff or Opt-
in Plaintiff.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 36.

REQUEST NO. 43: “Any documents You have to support Your allegation in this Action that
“[e]ach Employer engages in activities related to selling and servicing insurance policies under the
Florida Farm Bureau or Southern Farm Bureau aegis.’”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not withholding documents on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 43 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Additionally, Plaintiffs’ objections on the basis of attorney client privilege and work product
doctrine is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why the
request is unduly burdensome and overbroad. Id.




42 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 44 of 56
Avi Moshenberg, Esq.
January 10, 2020


Lastly, Plaintiffs agreed to produce documents responsive to Request no. 43 but, to date, has failed
to do so.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 43.

REQUEST NO. 44: “All documents You have to support Your allegation in this Action that “[t]he
Employers operate subject to common control and management.’”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not withholding documents on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 44 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Further, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.

Additionally, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to explain with specificity why the request is unduly
burdensome and overbroad. Id.

Finally, Plaintiffs agreed to produce documents responsive to Request no. 44 but, to date, has failed
to do so.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 44.

REQUEST NO. 45: “All documents You have to support Your allegation in this Action that “[t]he
Employers have a unified operation, with each of the entities working together to offer different
kinds of insurance in the Florida market under a single Florida Farm Bureau identity.’”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly


43 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 45 of 56
Avi Moshenberg, Esq.
January 10, 2020


requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not withholding documents on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 45 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Additionally, Plaintiffs’ objections on the basis of attorney client privilege and work product
doctrine is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why the
request is unduly burdensome and overbroad. Id.

Lastly, Plaintiffs agreed to produce documents responsive to Request no. 45 but, to date, has failed
to do so.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 45.

REQUEST NO. 46: “All documents You have to support Your allegation in this Action that
“[t]he Employers engaged in complementary businesses and were to a significant degree
operationally interdependent.’”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not withholding documents on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 46 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.


44 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 46 of 56
Avi Moshenberg, Esq.
January 10, 2020



Additionally, Plaintiffs’ objections on the basis of attorney client privilege and work product
doctrine is waived because Plaintiffs failed to identify the documents in a privilege log.

Further, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist. LEXIS
151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why the request
is unduly burdensome and overbroad. Id.

Finally, Plaintiffs agreed to produce documents responsive to Request no. 46 but, to date, has failed
to do so.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 46.

REQUEST NO. 47: “All documents You have to support Your allegation in this Action that each
Defendant in this action “are joint employers of Plaintiffs and other misclassified agents.’”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not withholding documents on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 47 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Moreover, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to specificity why the request is unduly burdensome and
overbroad. Id.

Lastly, Plaintiffs agreed to produce documents responsive to Request no. 47 but, to date, has failed
to do so.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 47.


45 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 47 of 56
Avi Moshenberg, Esq.
January 10, 2020


REQUEST NO. 48: “All documents reflecting any communication concerning any fact, matter,
issue, or allegation relating to this Action or her lawsuit, including, but not limited to telephone
records, online and/or social media messages, emails, and notes from oral conversations, that You
have had with Megan Britt on anyone on her behalf since April 16, 2016 to present.’”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Furthermore,
Plaintiff objects to this Request on the grounds that it is irrelevant to the extent that it seeks the
production of documents and communications unrelated to supporting the claims or defenses
asserted in this Action, and is not reasonably calculated to lead to the discovery of admissible
evidence. Furthermore, Plaintiff objects to this Request on the grounds that it is overbroad, unduly
burdensome, and harassing in requesting production of all “telephone records, online and/or social
media messages, emails, and notes from oral conversations” that Plaintiff has had with someone
who is not a party to this Action, and therefore is not reasonably calculated to lead to the discovery
of admissible evidence.

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 48 IS DEFICIENT: Defendants will limit the scope of
this request to communications with Megan Britt or anyone on her behalf since April 16, 2016 to
present concerning Plaintiffs’ allegations in this lawsuit, Plaintiffs’ claims that agents were and
are misclassified as independent contractors, and claims agents are owed overtime wages. These
documents relate to Plaintiffs’ allegation in this matter and are relevant.

Further, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.

Lastly, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist. LEXIS
151474, at *9. Plaintiffs failed to satisfy their burden to explain with specificity why the request
is unduly burdensome, overly broad, and harassing. Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 48.

REQUEST NO. 50: “All documents that reflect commissions, compensation, earnings, income,
or benefits that You received for work performed for Southern Farm Bureau Casualty Insurance
Company.”

RESPONSE: “Plaintiff objects to this request on the grounds that it is overbroad and unduly
burdensome as it is not reasonably limited by time. Plaintiff will produce all relevant, responsive,
non-privileged documents in [his/her] possession, custody, or control for the time period in which
she seeks overtime compensation. Plaintiff is not intentionally withholding documents on the basis
of any other objections.”


46 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 48 of 56
Avi Moshenberg, Esq.
January 10, 2020


THIS RESPONSE TO REQUEST NO. 50 IS DEFICIENT: The request seeks documents
related Plaintiffs’ earnings from Southern Farm Bureau Casualty Insurance Company, a
Defendant, and is, therefore, relevant.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to specificity why the request is unduly burdensome and
overly broad. Id.

Further, Defendants will limit the temporal scope of Request no. 50 in the three years preceding
the termination of each Plaintiff and Opt-in Plaintiff’s agent contracts with Defendants.

Lastly, Plaintiffs agreed to produce documents responsive to Request no. 50 but, to date, has failed
to do so.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 50.

REQUEST NO. 51: “All documents that reflect an agreement between You and Southern Farm
Bureau Casualty Insurance Company.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it seeks information,
documents, or other evidence more easily available to—if not available only to—Defendants, and
is therefore oppressive and unduly burdensome.

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody or
control. Plaintiff is not intentionally withholding non-privileged responsive documents, nor is
Plaintiff withholding documents on the basis of the objections asserted.”

THIS RESPONSE TO REQUEST NO. 51 IS DEFICIENT: Plaintiffs’ objection that
responsive information is within Defendants’ possession is not a valid objection. See Pepperwood
of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul Reinsurance Co., 198 F.R.D. at
*514; City Consumer Services, 100 F.R.D. at 747. In fact, Defendants are not in possession,
custody, or control of any documents that may exist responsive to Request no. 51.

Further, Plaintiffs failed to specificity why the request is unduly burdensome and oppressive. See
Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9.

Accordingly, Plaintiffs must withdraw their objections and either produce responsive documents
or state no responsive documents exist in response to Request no. 51.

REQUEST NO. 54:“All documents that support Your allegation in this Action that Defendants
required You and other insurance agents “to use a signature that identified [You or any agent] as
Employers’ agents.’”




47 of 55                                                         www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 49 of 56
Avi Moshenberg, Esq.
January 10, 2020


RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control for the time period in which she seeks overtime compensation. Plaintiff is not
withholding documents on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 54 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Further, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to meet their burden explaining why the request is unduly
burdensome and overbroad. Id.

Lastly, Plaintiffs agreed to produce documents responsive to Request no. 54 but, to date, has failed
to do so.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 54.

REQUEST NO. 55: “All documents that support Your allegation in this Action that Defendants
“controlled the substantive content of all advertising done on behalf of Florida Farm Bureau” and
all documents that supports Your allegation in this Action that Your and/or other agents’
advertising had to approved by Defendants.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).




48 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 50 of 56
Avi Moshenberg, Esq.
January 10, 2020


Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 55 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Further, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to explain why the request is unduly burdensome and
overbroad. Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 55.

REQUEST NO. 56: “All documents that support Your allegation in this Action that Defendants
“solely controlled the placement of policies.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff will produce all relevant, responsive, non-privileged documents in [his/her] possession,
custody, or control. Plaintiff is not intentionally withholding non-privileged responsive documents
on the basis of these objections.”

THIS RESPONSE TO REQUEST NO. 56 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Further, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.

Additionally, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to explain why the request is unduly burdensome and
overbroad. Id.




49 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 51 of 56
Avi Moshenberg, Esq.
January 10, 2020


Lastly, Plaintiffs agreed to produce documents responsive to Request no. 56 but, to date, has failed
to do so.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 56.

REQUEST NO. 57: “All documents that support Your allegation in this Action that Defendants
required You and other agents to attend meetings and training sessions.”

RESPONSE: “Plaintiff objects to this Request on the grounds that it seeks information,
documents, or other evidence more easily available to—if not available only to—Defendants, and
is therefore oppressive and unduly burdensome.

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody,
or control. Plaintiff is not intentionally withholding non-privileged responsive documents on the
basis of these objections.”

THIS RESPONSE TO REQUEST NO. 57 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Plaintiffs’ assertion that responsive information is within Defendant’s possession is not a valid
objection. See Pepperwood of Naples Condo. Ass’n, U.S. Dist. LEXIS 96501, *11; St. Paul
Reinsurance Co., 198 F.R.D. at *514; City Consumer Services, 100 F.R.D. at 747.

Additionally, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to explain why the request is unduly burdensome and
oppressive. Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 57.

REQUEST NO. 58: “All documents that support Your allegation in this Action that Defendants,
not You and other agents “owned [the] ‘book of business’ of policyholders.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).




50 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 52 of 56
Avi Moshenberg, Esq.
January 10, 2020


Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody or
control. Plaintiff is not intentionally withholding non-privileged responsive documents, nor is
Plaintiff withholding documents on the basis of the objections asserted.”

THIS RESPONSE TO REQUEST NO. 58 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Further, Plaintiffs’ objections on the basis of attorney client privilege and work product doctrine
is waived because Plaintiffs failed to identify the documents in a privilege log.

Additionally, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to explain why the request is unduly burdensome and
overbroad. Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 58.

REQUEST NO. 59: “All documents that support Your allegation in this Action that Defendants
set Your and/or other agents “a specific schedule, requiring daily work within set hours at branch
locations as well as additional work outside of the normal office hours.”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody or
control. Plaintiff is not intentionally withholding non-privileged responsive documents, nor is
Plaintiff withholding documents on the basis of the objections asserted.”

THIS RESPONSE TO REQUEST NO. 59 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Additionally, Plaintiffs’ objections on the basis of attorney client privilege and work product
doctrine is waived because Plaintiffs failed to identify the documents in a privilege log.

Further, as discussed repeatedly above, there is no basis for Plaintiffs’ boilerplate objections. See
Siddiq, 2011 U.S. Dist. LEXIS 151474, at *9. Plaintiffs failed to satisfy their burden to explain
why the request is unduly burdensome and overbroad. Id.




51 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 53 of 56
Avi Moshenberg, Esq.
January 10, 2020


Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 59.

REQUEST NO. 60: “All documents that support Your allegation in this Action that Defendants
expected You and other agents to stay on Defendants’ “premises during the normal work day,”
that You and other agents “were so strongly discouraged from leaving that if [You and the other
agents] did, [You and the other agents] received calls and e-mails not only questioning [You and
the other agents] about where [You and the other agents] were and what [You and the other agents]
were doing but also insisting that [You and the other agents] return to work.’”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly
requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody or
control. Plaintiff is not intentionally withholding non-privileged responsive documents, nor is
Plaintiff withholding documents on the basis of the objections asserted.”

THIS RESPONSE TO REQUEST NO. 60 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Additionally, Plaintiffs’ objections on the basis of attorney client privilege and work product
doctrine is waived because Plaintiffs failed to identify the documents in a privilege log.

Further, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist. LEXIS
151474, at *9. Plaintiffs failed to explain why the request is unduly burdensome and overbroad.
Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 60.

REQUEST NO. 61: “All documents that you support Your allegation in this Action that
Defendants “closely monitored, micromanaged, and effectively exercised control over the
scheduling of [Your] and other agents, both in terms of hours worked, and in terms of vacation
and other planned time off.’”

RESPONSE: “Plaintiff objects to this Request to the extent it seeks information protected from
discovery by the attorney-client privilege and/or attorney work product doctrine. Plaintiff also
objects to this Request on the grounds that it is overbroad and unduly burdensome in improperly


52 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 54 of 56
Avi Moshenberg, Esq.
January 10, 2020


requesting Plaintiff to marshal all evidence of particular facts supporting Plaintiff’s claim in this
Action at the very outset of discovery. See Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007)
(holding that “[c]ontention interrogatories that . . . ask for ‘each and every fact’ and application of
law to fact that supports the party’s allegations[ ] are an abuse of the discovery process because
they are overly broad and unduly burdensome.”); see also Grynberg v. Total S.A., 2006 WL
1186836, at *6–7 (D. Colo. 2006) (holding the same).

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody or
control. Plaintiff is not intentionally withholding non-privileged responsive documents, nor is
Plaintiff withholding documents on the basis of the objections asserted.”

THIS RESPONSE TO REQUEST NO. 61 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ specific allegation in this matter and is, therefore, relevant.

Additionally, Plaintiffs’ objections on the basis of attorney client privilege and work product
doctrine is waived because Plaintiffs failed to identify the documents in a privilege log.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to explain why the request is unduly burdensome and
overbroad. Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 61
.
REQUEST NO. 62: “All documents reflecting any communication any fact, matter, issue, or
allegation relating to this Action, including, but not limited to telephone records, online and/or
social media messages, emails, and notes from oral conversations, that You have had with any
named Plaintiff, Opt-in Plaintiff, and/or other agent who filed a consent to join this Action, who
expressed an interest in joining this Action, or who expressed no interest in joining this Action,
other than communications that include Your attorney.”

RESPONSE: “Plaintiff objects to this request in that it is patently overbroad, unduly burdensome,
and harassing in requesting “[a]ll documents reflecting any communication . . . relating to this
Action” with any number of agents who might have expressed either an interest or no interest “in
joining this Action,” which would ostensibly include any agent with whom Plaintiff might have
spoken within or even outside of the State of Florida, whether or not they were employees of
Defendant entities. Plaintiffs’ Constitutionally and Federally protected right to engage in open
communications “with any named Plaintiff, Opt-in Plaintiff, and/or other agent who filed a consent
to join this Action, who expressed an interest in joining this Action, or who expressed no interest
in joining this Action” is not relevant or even at issue in this Action, and this Request is therefore
not reasonably calculated to lead to the discovery of admissible evidence.

Plaintiff has no relevant, responsive, non-privileged documents in [his/her] possession, custody or
control. Plaintiff is not intentionally withholding non-privileged responsive documents, nor is
Plaintiff withholding documents on the basis of the objections asserted.”


53 of 55                                                           www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 55 of 56
Avi Moshenberg, Esq.
January 10, 2020



THIS RESPONSE TO REQUEST NO. 62 IS DEFICIENT: The request seeks documents
related to Plaintiffs’ communications with others related to this action, which is relevant to
Plaintiffs’ allegations in this lawsuit concerning similarly situated agents who desire to join the
lawsuit.

Plaintiffs’ objection that the scope of the request is overbroad because it seeks communications
with any agent who might be outside Florida or who were not agents associated with Defendants
is baseless. The request is limited to communications with agents who may or may not be
interested in joining this lawsuit, which is limited to agents in Florida only with contracts with
Defendants.

Moreover, there is no basis for Plaintiffs’ boilerplate objections. See Siddiq, 2011 U.S. Dist.
LEXIS 151474, at *9. Plaintiffs failed to explain why the request is unduly burdensome and
overbroad. Id.

Accordingly, Plaintiffs must withdraw their objections and produce all documents responsive to
Request no. 62.

           III.   INSUFFICIENT DOCUMENT PRODUCTION

       While Ms. Yoder and Ms. Williams produced some documents, they have done so in a
manner inconsistent with the Federal Rules. As you know, Federal Rule of Civil Procedure
34(b)(2)(E)(i) requires a party to produce documents “as they are kept in the usual course of
business or must organize and label them to correspond to the categories in the request.” Neither
Ms. Yoder nor Ms. Williams produced these documents “in the usual course of business.”
Accordingly, Ms. Yoder and Ms. Williams must organize and label their document production to
correspond to the requests to which they are responsive.

        Finally, Plaintiffs’ have asserted numerous objections based on the attorney-client
privilege and/or work product doctrine, and have stated they are withholdings responsive
documents. Plaintiffs, however, have not produced a privilege log. Please produce a privilege log
for each Plaintiff and Opt-in Plaintiff, along with documents Plaintiffs and Opt-in Plaintiffs agreed
to produce no later than January 27, 2020.

           IV.    CONCLUSION

        Please provide our office with sufficient responses by January 27, 2020. Please also let us
know when you are available to confer and discuss. We hopeful we can resolve these discovery
conflicts. However, if we cannot and do not receive sufficient responses and documents, we will
have no choice but to file a motion to compel seeking better responses and documents.




54 of 55                                                          www.fordharrison.com | www.iuslaboris.com
     Case 1:19-cv-00070-AW-GRJ Document 74-10 Filed 03/01/20 Page 56 of 56
Avi Moshenberg, Esq.
January 10, 2020


       If you have any questions, please do not hesitate to contact me. Thank you for your
expected cooperation.

                                             Sincerely,




                                             Lori R. Benton

LRB/YAW/ar


WSACTIVELLP:11214194.1




55 of 55                                                      www.fordharrison.com | www.iuslaboris.com
